Exhibit 10.49

SHARE PURCHASE AGREEMENT

BETWEEN

PERSHING GROUP, LLC

AND

PENSON WORLDWIDE, INC.

November 22, 2011



--------------------------------------------------------------------------------

EXECUTION COPY

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 22, 2011 by and between Pershing Group, LLC, a Delaware limited
liability company (“Buyer”), and Penson Worldwide, Inc., a Delaware corporation
(“Seller”).

W I T N E S S E T H:

WHEREAS, Seller indirectly owns 100% of the legal and beneficial interest in the
issued shares of Penson Holdings, Inc., a Delaware corporation (“Holdings”);

WHEREAS, Holdings owns 100% of the legal and beneficial interest in the issued
shares (the “Company Shares”) of Penson Financial Services Australia Pty Ltd,
ABN 60 136 184 962, an Australian company registered in Victoria (the
“Company”);

WHEREAS, the Company owns 100% of the legal and beneficial interest in the
issued shares (the “Company Subsidiary Shares” and together with the Company
Shares, the “Shares”) of Penson Australia Nominees Pty Ltd., an Australian
company registered in Victoria (the “Company Subsidiary”);

WHEREAS, the Company provides third party securities and options clearing,
settlement and execution services in Australia and the Company Subsidiary
provides nominee services in Australia (collectively, the “Business”);

WHEREAS, Seller desires to cause the sale to Buyer and Buyer desires to purchase
from Seller the Shares, upon the terms and subject to the conditions hereinafter
set forth;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:

ARTICLE I

Definitions and Construction

1.01 Definitions. The following terms, as used herein, shall have the following
meanings:

“1936 Act” means the Income Tax Assessment Act 1936 (Cth).

“1997 Act” means the Income Tax Assessment Act 1997 (Cth).

“Account” means an account maintained by the Company for a Client that has been
established with the Company in connection with the Business pursuant to a
Client Agreement.

 

2



--------------------------------------------------------------------------------

“Accounting Standards” means the requirements of the Corporations Act 2001 (Cth)
and Australian Accounting Standards including Interpretations, issued by the
Australian Accounting Standards Board in relation to the preparation and content
of accounts and, to the extent that any matter is not covered by them, means
generally accepted accounting principles applied from time to time in Australia
for companies similar to the Company and/or the Company Subsidiary (as the case
may be).

“Actual Net Asset Amount” means the amount by which Assets is less than or
exceeds all Liabilities reflected on the Final Balance Sheet.

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such other Person.

“Agreement” has the meaning assigned to it in the Preamble.

“Assets” means the balance sheet entries identified on Schedule 1.01(a).

“ASX” means ASX Limited ABN 98 008 624 691.

“ASX Clear” means ASX Clear Pty Limited ABN 48 001 314 503.

“ASX Clear Operating Rules” means the operating rules of ASX Clear.

“ASX Operating Rule” means the operating rules of ASX.

“ASX Settlement” means ASX Settlement Pty Limited ABN 49 008 504 532.

“Business” has the meaning assigned to it in the Recitals.

“Business Day” means any day other than a day which is a Saturday, Sunday and
any other day on which banks in New York generally are required or authorized by
Law to close.

“Buyer” has the meaning assigned to it in the Preamble.

“Buyer Benefit Plans” has the meaning assigned to it in Section 9.03.

“Buyer Indemnified Party” has the meaning assigned to it in Section 11.01(a).

“Chi-X” means Chi-X Australia Pty Ltd.

“Client” means each Person listed on Schedule 1.02(a).

“Client Agreement” means any Contract to which the Company is a party with a
Client for the provision of services of the Business.

 

3



--------------------------------------------------------------------------------

“Client Data” has the meaning assigned to it in Section 4.11(d).

“Closing” means the consummation of the purchase and sale of the Shares.

“Closing Date” means the date of the Closing.

“Company” has the meaning assigned to it in the Recitals.

“Company Intellectual Property” means the rights and licenses (including rights
to sublicense) of the Company or the Company Subsidiary in or rights to possess,
use or distribute Third Party Intellectual Property (including Third Party
Software) and all Intellectual Property owned by the Company or the Company
Subsidiary which is used in the Business.

“Company Policies and Procedures” has the meaning assigned to it in
Section 4.10(e).

“Company Shares” has the meaning assigned to it in the Recitals.

“Company Software” means all Software owned on the date hereof or hereafter
acquired by the Company or the Company Subsidiary or any of its Affiliates that
is used in the conduct of the Business.

“Company Subsidiary” has the meaning assigned to it in the Recitals.

“Company Subsidiary Shares” has the meaning assigned to it in the Recitals.

“Consent” means, as the context requires, any consent, approval, notice,
authorization, waiver, permit, license, grant, agreement, exemption or order of,
or registration declaration or filing with any Person, including any
Governmental Authority, that is required in connection with the execution and
delivery by the Seller of this Agreement or any document or instrument required
hereby or the consummation of the Transaction by the parties hereto.

“Consolidated Group” has the meaning given by the 1997 Act.

“Contest” has the meaning assigned to it in Section 8.06(b).

“Contract” means any written or oral contract, agreement, instrument,
arrangement, lease, license, indenture, mortgage or commitment.

“Control” (including the terms “Controlling,” “Controlled by” or “under common
Control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction and management of the policies of a Person,
including through the ownership of at least twenty percent of the voting
securities or other ownership interests of such Person, by Contract or
otherwise.

 

4



--------------------------------------------------------------------------------

“Customer” means any customer of a Client that has an Account with the Company
with respect to which the Company provides execution and/or clearing and
settlement services in the conduct of the Business.

“Customer Agreement” means any Contract to which the Company is a party with a
Customer or becomes a party with a Customer prior to the Closing Date, relating
to the Company’s rendering of securities execution, clearance, settlement,
safekeeping, record keeping or related services in connection with the Business,
including any option account, cash account or retirement account adoption
agreement, together with all amendments, annexes, supplements, schedules, terms
and conditions and subsidiary agreements.

“Deposits” has the meaning given to Bond in clause 28 of the
Company’s template Client Agreement and is an amount which the Company
directs Clients to provide to cover any exposures including any arising out of
the Clients’ Customer debts, margin requirements or to satisfy their risk based
capital requirements under the ASX Clear Operating Rules that are attributable
to each relevant Client.

“Disabling Devices” means threats known as Software viruses, worms, sniffers,
salamis, time bombs, logic bombs, Trojan horses, trap doors or other computer
instructions, intentional devices or techniques that can or were designed to
threaten, infect, assault, vandalize, defraud, disrupt, damage, steal, take over
or be used to take over operation of, allow or enable to be used to allow or
enable unauthorized access to or use of, by-pass, disable, or shut down all or
any part of a computer system or network, or computer data, including its
firewalls, security or user passwords or other similar protections, data or
databases, hardware or Software.

“Employee” means any Person employed by the Company or the Company Subsidiary
and set forth in Schedule 9.01(a).

“Equity Rights” means, with respect to any Person, securities or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, or any options, calls or commitments relating
to, or any share or equity appreciation right or other instrument the value of
which is determined in whole or in part by reference to the market price or
value of, shares or other equity interests in such Person.

“Estimated Balance Sheet” shall have the meaning assigned to it in
Section 2.06(a).

“Estimated Net Asset Amount” shall have the meaning assigned to it in
Section 2.06(a).

“Excluded Obligations” means (a) the duties and Liabilities arising out of the
conduct of the Business on or prior to the Closing Date (including any Liability
relating to or arising from any act or omission by Seller or any Affiliate at or
prior to the Closing Date), (b) all duties, obligations and liabilities arising
from employee benefit or compensation plans, practices, policies and
arrangements of Seller or any of its Affiliates or the employment or termination
of employment by Seller or any of its Affiliates or any employee of Seller or
any of its Affiliates,

 

5



--------------------------------------------------------------------------------

(c) all liabilities and obligations for Tax related to the Business which are
incurred in or attributable to a Pre-Closing Tax Period or which arise out of
circumstances described in Section 11.01(a)(iv), and (d) all other Liabilities
of or pertaining to the Company and the Company Subsidiary for periods prior to
the Closing Date.

“Final Balance Sheet” means the balance sheet of the Company and the Company
Subsidiary, taken as a whole, as of the Closing Date prepared in accordance with
GAAP and on a basis substantially consistent with the Financial Statements.

“Financial Statements” has the meaning assigned to it in Section 4.04(a).

“General Participant” has the meaning assigned to it in the ASX Clear Operating
Rules.

“General Settlement Participant” has the meaning assigned to it in the ASX
Settlement Operating Rules.

“Governmental Authority” means any foreign, federal, state or local government,
political subdivision or governmental or regulatory authority, agency, board,
bureau, commission, instrumentality, court, quasi-governmental authority and
includes the Australian Securities and Investment Commission and the Australian
Stock Exchange.

“Group Liability” means any tax related liability listed in section 721-10(2) of
the 1997 Act.

“GST” means the goods and services tax as imposed by the GST Law.

“GST Law” has the meaning given to that term in A New Tax System (Goods and
Services Tax) Act 1999, or, if that Law does not exist for any reason, means any
Act imposing or relating to the imposition or administration of a goods and
services tax in Australia and any regulation made under that Law.

“Holdings” has the meaning assigned to it in the Recitals.

“Indebtedness” means indebtedness for borrowed money.

“Indemnified Party” has the meaning assigned to it in Section 11.02(a).

“Indemnifying Party” has the meaning assigned to it in Section 11.02(a).

“Input Tax Credit” has the meaning give to that term by the GST Law.

“Intellectual Property” means any and all of the following of the Company or
Company Subsidiary (but excluding any information or property of Seller and its
other Affiliates): (a) inventions, ideas, concepts and discoveries (whether or
not patented, patentable or unpatentable and whether or not reduced to
practice), inventors’ certificates, invention disclosures and improvements
thereto, (b) patents, patent applications, and utility models,

 

6



--------------------------------------------------------------------------------

together with foreign counterparts, reissuances, continuations,
continuations-in-part, divisionals, revisions, extensions and reexaminations
thereof; (c) trademarks, service marks, trade dress, logos, trade names, domain
names and corporate names, together with translations, adaptations, derivations
and combinations thereof and including all goodwill associated therewith, and
applications, registrations and renewals in connection therewith but excluding
any rights to the name Penson or logos used by the Company or its Affiliates;
(d) writings and work of authorship (whether or not copyrightable), all
copyrights, and Moral Rights, applications, registrations and renewals in
connection therewith; (e) mask works and applications, registrations and
renewals in connection therewith; (f) data, databases and compilations of
information, (g) trade secrets and confidential or proprietary business,
financial and technical information and data (including, ideas, research and
development, know-how, methods, procedures, formulas, compositions, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost and other financial information, and business, product and marketing
plans and proposals); (h) Software, (i) all other proprietary or intellectual
property rights; and (j) all whole or partial copies, abstracts, summaries and
tangible embodiments or representations of any of the foregoing (in whatever
form or medium).

“Interim Financial Statements” has the meaning assigned to it in
Section 4.04(b).

“Law” or “Laws” means any or all federal, state and local statutes, laws, codes,
ordinances, judicial decisions, regulations, published requirements, orders,
judgments, decrees and rules of any Governmental Authority, in each case as
amended and in effect from time to time.

“Liability” or “Liabilities” means any or all liabilities or obligations
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

“Licenses” has the meaning assigned to it in Section 4.09.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim in respect of such
property or asset.

“Loss” means any and all losses, damages, Liabilities, expenses (including, but
not limited to, reasonable fees and disbursements of counsel), claims,
settlements, suits, proceedings, investigations, assessments, judgments, liens
and other obligations.

“Material Adverse Change” means a change or development which results, or is
reasonably likely to result, in a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on either: (a) the
Business, assets, condition (financial or otherwise), or results of operations
of the Company and the Company Subsidiary, taken as a whole, excluding (i) any
changes or effects caused by changes in general economic conditions, or
(ii) changes generally affecting the industries in which the Business is
operated, to the extent that such effect is not substantially more severe in the
case of the Company, and the Company Subsidiary, taken as a whole, than in the
case of other similar companies; or (b) the Seller’s ability timely to perform
its obligations under this Agreement or consummate the Transaction.

 

7



--------------------------------------------------------------------------------

“Moral Rights” means all rights of paternity, integrity, disclosure and
withdrawal and any other rights, with respect to copyrighted material, that are
generally known as or referred to as “moral rights”.

“Net Asset Deficiency” has the meaning assigned to it in Section 2.06(b).

“Net Asset Excess” has the meaning assigned to it in Section 2.06(b).

“Permitted Lien” means, with respect to any asset of the Company or the Company
Subsidiary (a) statutory Liens incurred in the ordinary course of Business for
obligations not yet due to carriers, warehousemen, laborers and materialmen;
(b) Liens for Taxes not yet due or being contested in good faith by appropriate
proceedings; or (c) Liens which, individually and in the aggregate, do not
materially detract from the value of such asset as now used, or materially
interfere with any present or intended use of such asset.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
Governmental Authority.

“Plans” has the meaning assigned to it in Section 9.01(c).

“Post-Closing Tax Returns” has the meaning assigned to it in Section 8.03(a).

“Pre-Closing Period” has the meaning assigned to it in Section 8.02(a).

“Pre-Closing Taxes” has the meaning assigned to it in Section 8.02(b).

“Purchase Price” has the meaning assigned to it in Section 2.02.

“Regulatory Agreement” has the meaning assigned to it in Section 4.10(d).

“Reports” has the meaning assigned to it in Section 4.08(c).

“Seller” has the meaning assigned to it in the Preamble.

“Seller Indemnified Parties” has the meaning assigned to it in Section 11.01(b).

“Services” has the meaning assigned to it in Section 6.12(b).

“Shares” has the meaning assigned to it in the Recitals.

“Software” means all computer software (whether or not separately compilable),
including all computer programs and instructions, whether in source code or
object code form, algorithms, “firmware” and other forms of micro code, edit
controls, methodologies, flow charts, pseudocodes and any and all systems
documentation (including, data entry and data processing procedures, report
generation and quality control procedures), logic and designs for all programs,
software specifications, manuals and other documentation and file layouts and
programmer’s notes or other written narratives of or comments on any or all
programming or procedures used in the coding or maintenance of such computer
software.

 

8



--------------------------------------------------------------------------------

“Source Code” means source code for the Software and any programmer’s notes,
comments, explanatory material and commentary to any such source code,
development level programming, flow charts and specifications of the Software,
and all subsequent versions, revisions, enhancements, modifications, updates or
releases thereto.

“Tax” or “Taxes” means any tax imposed by a Governmental Authority with respect
to the Company or the Company Subsidiary, including net income, alternative or
add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
franchise, capital, paid up capital, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty, transfer, documentary or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, any information reporting or backup withholding obligation,
liability or penalty, together with any interest or any penalty, addition to tax
or additional amount imposed by any Governmental Authority responsible for the
imposition of any such tax.

“Taxable Supply” has the meaning given to that term by the GST Law.

“Tax Funding Liability” means any liability which may arise that requires the
Company or the Company Subsidiary to make payment(s) to or to fund Seller or any
Affiliate in respect of a Group Liability.

“Tax Returns” means all returns, reports, declarations, claims for refund,
information returns or statements required to be filed with respect to the
Company or the Company Subsidiary relating to Taxes, including any amendments or
supplements to any of the foregoing.

“Tax Sharing Agreement” means a valid tax sharing agreement for the purposes of
section 721-25 of the 1997 Act and which is effective for the purposes of
section 721-15(3) of the 1997 Act.

“Term” has the meaning given to that term in Section 6.12(b).

“Third Party Claim” has the meaning assigned to it in Section 11.02(a).

“Third Party Intellectual Property” means Intellectual Property belonging to
third parties that is used or held for use by the Company or the Company
Subsidiary in the conduct of the Business and not owned by Seller or any of its
Affiliates, including any such rights in Third Party Software.

“Third Party Intellectual Property Rights” means the rights of the Company or
the Company Subsidiary to use Third Party Intellectual Property.

 

9



--------------------------------------------------------------------------------

“Third Party Software” means all Software used or held for use, but not owned by
the Company or the Company Subsidiary in the conduct of the Business, including
any Software licensed or leased by third parties to the Company or the Company
Subsidiary and commonly available “shrink wrap” Software copyrighted by third
parties.

“Threatened” means a demand or statement has been made (orally or in writing) or
a notice has been given (orally or in writing), or any other event has occurred
or any other circumstances exist that would lead a prudent Person to conclude
that a cause of action or other matter is likely to be asserted, commenced,
taken, or otherwise initiated.

“Trading Participant” has the meaning assigned to it in the ASX Operating Rules.

“Trading Permission” has the meaning assigned to it in the ASX Operating Rules.

“Transaction” means the transaction contemplated by this Agreement and each of
the documents and instruments required hereby.

“Transfer Taxes” has the meaning assigned to it in Section 8.04.

“Threshold Amount” has the meaning assigned to it in Section 11.03(a).

“Unaffiliated Firm” means a firm of independent public accountants that is
nationally recognized in the United States, is mutually satisfactory to Buyer
and Seller and that shall have no conflict of interest with respect to either
party. If Buyer and Seller are unable to mutually agree upon such a firm, then
each shall select one firm and a representative of the firms so selected shall
select a third firm which shall be the Unaffiliated Firm.

1.02 Knowledge. A fact, event, circumstance or occurrence shall be deemed to be
within Seller’s “knowledge” if such fact, event, circumstance or occurrence is
or was actually known by Craig Mason, Robert Forbes, Tony Lynch, William Slack,
Paul Le Roy, Alistair Warren, Herc de Leon, Scott Anderson and Adam Joseph or
would have reasonably been known by any of such persons if they had made all
reasonable inquiries about the same of persons employed by Seller who would
reasonably be expected to have knowledge of the relevant fact, event,
circumstance or occurrence.

1.03 Construction. The captions or headings in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or intent of any provisions or Sections of this Agreement. All references in
this Agreement to particular Articles or Sections are references to the Articles
or Sections of this Agreement, unless some other references are clearly
indicated. All accounting terms not specifically defined in this Agreement shall
be construed in accordance with the Accounting Standards as in effect on the
date hereof. Any reference in this Agreement to dollars or $ is a reference to
the currency of Australia. A reference in this Agreement to legislation or a
provision of legislation includes a modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. In this Agreement, unless the context otherwise
requires, (i) words describing the singular number shall include the plural and
vice versa, (ii) words denoting any gender shall include all genders and
(iii) the word “including” shall mean “including without limitation”. In
interpreting and enforcing this Agreement, each of the representations and
warranties set forth in this Agreement is in no way limited by information
gathered by Buyer, its advisers or representatives, shall be given independent
effect and shall not be deemed superseded or modified by any other such
representation or warranty.

 

10



--------------------------------------------------------------------------------

ARTICLE II

Purchase and Sale

2.01 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, Buyer will purchase from Holdings, and Seller will
cause Holdings to transfer and deliver to Buyer, at the Closing, all of
Holdings’ right, title and interest in and to the Shares, free and clear of all
Liens.

2.02 Purchase Price. The aggregate purchase price for the Shares (the “Purchase
Price”) shall be $16,361,220, subject to adjustments as provided in
Section 2.06.

2.03 Closing. The Closing hereunder shall take place at the offices of The Bank
of New York Mellon, One Wall Street, New York, New York, on a date and at a time
as Buyer and the Seller may agree provided that all conditions to the
obligations of Buyer and the Seller to consummate the transactions contemplated
hereby shall have been satisfied or waived (other than conditions with respect
to actions Buyer and the Seller will take at the Closing itself). Unless
otherwise specified herein, all transactions shall occur simultaneously and
shall be deemed to have occurred and shall be effective as of the Closing Date.

2.04 Closing Deliveries. At the Closing:

(a) Buyer shall, by wire transfer in immediately available funds, deliver the
Purchase Price to Seller;

(b) Seller shall deliver to Buyer (x) a certified copy of the resolutions of the
boards of directors of the Seller and Holdings authorizing the execution,
delivery and performance of this Agreement by the Seller and Holdings and the
consummation of the transaction contemplated hereby; and (y) revocation of
signing authority of any officer or employee of the Seller or Holdings on behalf
of the Company;

(c) the Company shall deliver to the Buyer written resignations of such
directors and officers of the Company and the Company Subsidiary effective as of
the Closing as requested by the Buyer to resign;

(d) the Seller shall deliver to the Company the minute books and share ownership
records of the Company and the Company Subsidiary;

(e) Seller shall cause Holdings to deliver to Buyer duly executed instruments of
transfer of the Shares in favor of Buyer (or Buyer’s nominee) together with the
share certificates relating to the Shares; and

 

11



--------------------------------------------------------------------------------

(f) each party hereto shall deliver, or cause to be delivered, to each other
party, as applicable, all other previously undelivered documents required to be
delivered by such party to another party pursuant to this Agreement.

2.05 Power of Attorney. Seller appoints Buyer to be its attorney from Closing
until the Shares are registered in the name of Buyer (or Buyer’s nominee). Under
this power of attorney, Buyer may do in the name of Seller and on its behalf
everything necessary or desirable, in Buyer’s sole discretion, to: (a) transfer
the Shares; (b) exercise any rights, including rights to appoint a proxy or
representative and voting rights, attaching to the Share; (c) receive any
dividend or other entitlement paid or credited to Seller in respect of the
Shares; and (d) do any other act or thing in respect of the Shares. Seller
declares that all acts and things done by Buyer in exercising powers under this
power of attorney will be as good and valid as if they had been done by Seller
and agrees to ratify and confirm whatever Buyer does in exercising power under
this power of attorney.

2.06 Purchase Price Adjustment.

(a) At least three (3) Business Days, but no more than seven Business Days,
prior to the Closing Date, Seller shall deliver to Buyer a projected pro forma
balance sheet (the “Estimated Balance Sheet”) setting forth a good faith
estimate of the Company’s Liabilities and Assets as of such date, prepared in
accordance with GAAP, on the same basis as the Financial Statements. The amount
of the Assets minus the Liabilities, in each case identified on the Estimated
Balance Sheet, shall be the “Estimated Net Asset Amount”. On the Closing Date,
the Purchase Price shall be increased by the Estimated Net Asset Amount if a
positive number, or decreased by the Estimated Net Asset Amount if a negative
number.

(b) Within thirty (30) days following the Closing Date, Buyer shall deliver to
Seller the Final Balance Sheet, prepared in accordance with GAAP and, to the
extent consistent with GAAP, on the same basis as the Financial Statements.
Seller shall have twenty (20) days from receipt of the Final Balance Sheet to
notify Buyer if its objects to any item on the Final Balance Sheet. Any such
notice shall specify the item or items in dispute. Any dispute shall be resolved
in the manner set forth in Section 2.06(c). If either: (i) Seller does not
deliver to Buyer its written objections to the Final Balance Sheet within twenty
(20) days from receipt of such statement, or (ii) Seller acknowledges in writing
that the Final Balance Sheet is accurate, the Final Balance Sheet shall be final
and binding on all parties. If the Estimated Net Asset Amount exceeds the Actual
Net Asset Amount set forth on the Final Balance Sheet (such difference, the “Net
Asset Deficiency”), Seller shall promptly, by wire transfer of immediately
available funds, deliver to Buyer an amount equal to the Net Asset Deficiency.
If the Actual Net Asset Amount exceeds the Estimated Net Asset Amount (such
difference, the “Net Asset Excess”), Buyer shall promptly, by wire transfer of
immediately available funds, deliver to Seller an amount equal to the Net Asset
Excess. Any payment made pursuant to this Section 2.06(b) shall, to the extent
permitted by law, be treated by the parties as an adjustment to the Purchase
Price.

(c) Dispute Resolution. If Buyer and Seller shall be unable to resolve any
dispute under Sections 2.06(a) or (b) within thirty (30) days after notice from
Buyer to Seller that a dispute exists, each of Buyer and Seller promptly shall
submit a notice specifying the items in

 

12



--------------------------------------------------------------------------------

dispute to an Unaffiliated Firm. The Unaffiliated Firm shall be required to
limit its review to those items set forth in the dispute notices submitted by
Buyer and Seller and to resolve the dispute within thirty (30) days after
engagement by the parties. The decision of the Unaffiliated Firm with respect
thereto shall be final and binding upon the parties, and neither party shall
bring any action or proceeding in any forum seeking to invalidate, challenge,
modify or prevent the enforcement of such determination. The fees, costs and
expenses of such Unaffiliated Firm shall be borne by Buyer and Seller, in
proportion to the relative differences between the calculation of the Actual Net
Asset Amount by Buyer and Seller, respectively and the calculation thereof by
the Unaffiliated Firm. The calculation of the Actual Net Asset Amount by the
Unaffiliated Firm shall thereafter be, for all purposes of this Agreement, the
“Actual Net Asset Amount.”

ARTICLE III

Representations and Warranties of the Seller

The Seller represents and warrants to Buyer that:

3.01 Corporate Existence and Power. (a) Seller is a company, duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Seller is duly qualified to do business and in good standing in all the
jurisdictions where its ownership or leasing of property or assets or the
conduct of the Business requires it to be so qualified. The Business is
conducted solely through the Company and the Company Subsidiary and, on the
Closing Date will be conducted solely through the Company and the Company
Subsidiary and not, in whole or in part, through any other Person.

(b) Seller has the power and authority to execute, deliver and perform its
obligations under this Agreement and to directly or indirectly cause the
consummation of the Transaction.

3.02 Authorization. The execution and delivery of this Agreement and each of the
documents and instruments required hereby, the consummation of the Transaction
and the performance by Seller of its obligations hereunder and thereunder have
been duly authorized by all necessary action on the part of Seller. This
Agreement and each of the documents and instruments required hereby have been,
or will be, duly executed and delivered by Seller or Holdings and constitutes,
or upon the execution and delivery thereof will constitute, the legal, valid and
binding obligations of Seller or Holdings enforceable against Seller or Holdings
in accordance with their terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting creditors’
rights generally and to general equitable principles.

3.03 Title to Shares. (a) Holdings is the legal and beneficial owner of the
Company Shares free and clear of any Liens. Upon the acquisition of the Shares
by Buyer, Buyer will acquire good and valid title to the Shares free and clear
of any Liens, other than those arising from acts of Buyer.

 

13



--------------------------------------------------------------------------------

(b) The Company is the legal and beneficial owner of the Subsidiary Shares.

3.04 No Violation. Except as set forth on Schedule 3.04 of the Seller, the
execution and delivery of this Agreement and each of the documents and
instruments required hereby by Seller does not, and the consummation by Seller
of the Transaction and compliance with the terms hereof and thereof will not
(a) conflict with, or result in any breach or violation of or default or loss of
any benefit under, any permit, concession, grant, franchise or Law, or any
judgment, decree or order of any Governmental Authority to which Seller,
Holdings, the Company or the Company Subsidiary is a party or to which Seller,
Holdings, the Company or the Company Subsidiary or any of their respective
properties are subject; (b) conflict with, or result in a breach or violation of
or default or loss of any benefit under, or accelerate the performance required
by, the terms of any material Contract to which Seller, Holdings, the Company or
the Company Subsidiary is a party or to which any of their respective properties
are subject, or constitute a default or loss of any right thereunder or an event
which, with or without the lapse of time or notice, might result in a default or
loss of any right thereunder or the creation of any Lien upon any of the assets
or properties of Seller, Holdings, the Company or the Company Subsidiary; or
(c) result in any termination, suspension, revocation, impairment, forfeiture or
non-renewal of any material License of Seller, Holdings, the Company or the
Company Subsidiary; or (d) conflict with, or result in a breach or violation of
or default or loss of any benefit under, or accelerate the performance required
by, the terms of any Client Agreement or Customer Agreement.

3.05 Approvals. Except as set forth on Schedule 3.05 of the Seller, the
execution and delivery of this Agreement and each of the documents and
instruments required hereby and the consummation of the transactions
contemplated hereby and thereby by Seller will not require the consent,
approval, order, registration, permit or authorization of any Governmental
Authority or any other Person under any Law, permit, license, agreement,
indenture or other instrument to which Seller, Holdings, the Company or the
Company Subsidiary is a party or to which Seller, Holdings, the Company or the
Company Subsidiary or any of their respective properties are subject, and no
notice, report, declaration, filing or registration with any Governmental
Authority is required by or on behalf of Seller, Holdings, the Company or the
Company Subsidiary in connection with the execution and delivery of this
Agreement and each of the documents and instruments required hereby, the
consummation of the Transaction, or the performance by Seller of its obligations
hereunder.

3.06 Brokerage Fees. Neither Seller nor any of its Affiliates has retained any
financial advisor, broker, agent or finder on account of this Agreement or any
transaction contemplated hereby or any transaction of like nature that would
give rise to any valid claim by any Person against Buyer, the Company or the
Company Subsidiary for a finder’s fee, brokerage commission or similar payment.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties Regarding the Company and Company Subsidiary

The Seller represents and warrants to Buyer that:

4.01 Corporate Existence and Power. (a) Each of the Company and the Company
Subsidiary is a company, duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Australia and registered in
Victoria. Each of the Company and the Company Subsidiary is duly qualified to do
business and in good standing in all the jurisdictions where its ownership or
leasing of property or assets or the conduct of the Business requires it to be
so qualified.

(b) Each of the Company and the Company Subsidiary has the corporate power and
authority to carry on the Business as it is now being conducted and to own all
its respective properties and assets.

4.02 Authorized Capital; Shares Outstanding. (a) The capital of the Company
consists solely of 100 ordinary shares all of which are owned by Holdings. The
Company Shares have been duly validly issued and are fully paid, and not subject
to any Equity Rights (and were not issued in violation of any Equity Rights).
There are no Equity Rights issued or outstanding with respect to the Company
Shares. Neither Seller nor the Company has any commitment to authorize the
creation of any additional share capital, or issue or sell any Company Shares or
Equity Rights and the Seller does not have any commitment to issue or sell any
Equity Rights relating to the Company Shares.

(b) The capital of the Company Subsidiary consists solely of 100 ordinary shares
all of which are owned by the Company. The Company Subsidiary Shares have been
validly issued and are, fully paid and not subject to any Equity Rights (and
were not issued in violation of any Equity Rights). There are no Equity Rights
issued or outstanding with respect to the Company Subsidiary Shares or the
capital stock of any Company Subsidiary. None of Seller, the Company or the
Company Subsidiary has any commitment to issue or sell any shares or Equity
Rights and none of Seller, the Company or the Company Subsidiary has any
commitment to authorize issue or sell any Equity Rights relating to the Company
Subsidiary Shares.

4.03 Subsidiaries. (a) The Company does not own beneficially, directly or
indirectly, any equity securities, Equity Rights or similar interests of any
Person, or any interest in a partnership, limited liability company, trust,
joint venture or any other entity of any kind other than the Company Subsidiary.

(b) The Company Subsidiary does not own beneficially, directly or indirectly,
any equity securities, Equity Rights or similar interests of any Person, or any
interest in a partnership, limited liability company, trust, joint venture or
any other entity of any kind.

 

15



--------------------------------------------------------------------------------

4.04 Financial Statements and Other Information.

(a) Seller has delivered to Buyer true, correct and complete copies of audited
consolidated balance sheets of the Company and the Company Subsidiary, taken as
a whole, as of December 31, 2010 and 2009 and the related statements of
comprehensive income, financial position, changes in equity and cash flows for
the years ended December 31, 2010 and 2009 together with notes to such financial
statements (the “Financial Statements”).

(b) Seller has delivered to Buyer true, correct and complete copies of unaudited
consolidated balance sheets of the Company and the Company Subsidiary, taken as
a whole, as of October 31, 2011 and the monthly profit and loss statement for
the period from January 2010 through October 2011 (collectively, the “Interim
Financial Statements”).

(c) The Financial Statements and the Interim Financial Statements have been
prepared from and are in accordance with the books and records of the Company
and the Company Subsidiary and have been prepared in accordance with the
Accounting Standards, and the balance sheets included therein present fairly as
of their respective dates the financial condition of the Company and the Company
Subsidiary in all material respects (subject, in the case of Interim Financial
Statements, to the absence of footnotes and to year-end adjustments that may be
required upon audit which will not be material in amount). All Liabilities which
existed at the respective dates of such Financial Statements and the Interim
Financial Statements have been disclosed in the balance sheets included in the
Financial Statements or in notes to the Financial Statements or the Interim
Financial Statements, as applicable, to the extent such Liabilities were
required, under the Accounting Standards, to be so disclosed. The statements of
comprehensive income, financial position, changes in equity and cash flows
included in the Financial Statements provided hereunder present fairly the
results of operations, retained earnings and cash flows of the Company and the
Company Subsidiary for the periods indicated and the notes included in the
Financial Statements present fairly in all material respects the information
purported to be shown thereby. The monthly profit and loss statement has been
prepared from the books and records used to prepare the Financial Statements and
the unaudited consolidated balance sheets and present accurately and completely
the income of the Company for the monthly periods reflected therein. Except to
the extent, if any, set forth in the Financial Statements, the profits or losses
shown in the Financial Statements, and the trend of profits or losses shown in
those accounts, have not resulted to any material extent from;
(i) inconsistencies of accounting practices; (ii) the inclusion of abnormal or
extraordinary items of income or expenditure; (iii) transactions entered into
other than on normal commercial terms; or (iv) any other factors rendering the
profits or losses for all or any of the periods covered by the Financial
Statements abnormally high or low.

(d) Since December 31, 2010, no Material Adverse Change has occurred.

4.05 No Undisclosed Liabilities. Neither the Company nor the Company Subsidiary
has any Liabilities and there exists no condition, situation or set of
circumstances that would reasonably be expected to result in a Liability other
than (i) Liabilities disclosed in the Financial Statements and (ii) performance
obligations under the Contracts.

 

16



--------------------------------------------------------------------------------

4.06 Absence of Certain Changes. Since December 31, 2010, the Business has been
conducted in the ordinary and usual course, consistent with past practice, and
in the conduct of the Business there has not been:

(a) except as specifically set forth in Schedule 4.06(a), any event, occurrence,
development or state of circumstances or facts which has had or would reasonably
be expected to constitute or result in a Material Adverse Change;

(b) except as set forth in Schedule 4.06(b), any amendment of any term of any
outstanding security of, equity interest in, or certificate of incorporation or
bylaws of the Company or the Company Subsidiary;

(c) except as set forth in Schedule 4.06(c), any incurrence, assumption or
guarantee by the Company or the Company Subsidiary of any indebtedness for
borrowed money;

(d) except as set forth in Schedule 4.06(d), any creation or granting by the
Company or the Company Subsidiary of any Lien on any material asset of the
Company or the Company Subsidiary;

(e) any making of any loan, advance or capital contribution to or investment in
any Person;

(f) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the Company or the Company Subsidiary other than ordinary
wear and tear to fixed assets;

(g) any transaction or legally binding and enforceable commitment made, or any
Contract entered into, by the Company or the Company Subsidiary (including the
acquisition or disposition of any assets) or any relinquishment by the Company
or the Company Subsidiary of any Contract or other right, other than those
contemplated by this Agreement;

(h) except as set forth in Schedule 4.06(h) or in the notes to the Financial
Statements, any change in any accounting policies or practices of the Company or
the Company Subsidiary;

(i) any (A) employment, deferred compensation, severance, retirement or other
similar agreement entered into with any director, officer, consultant, or
employee of the Business (or any amendment to any such existing agreement),
(B) grant of any severance or termination pay to any director, officer,
consultant, or employee of the Business, or (C) change in compensation or other
benefits payable to any director, officer, consultant, or employee of the
Business, except as disclosed in Schedule 4.06(i), in each case for this
Section 4.06(i) which would be payable by the Company or the Company Subsidiary;
or

 

17



--------------------------------------------------------------------------------

(j) any setting aside or payment of any amount by a the Company or the Company
Subsidiary to, or entering into any Contract with, any Affiliate of the Company
or the Company Subsidiary other than as disclosed in Schedule 4.06(j).

4.07 Litigation. There is no action, suit, investigation, arbitration or
proceeding (whether criminal or civil) pending or, to the knowledge of Seller
threatened against the Company or the Company Subsidiary by or before any
Governmental Authority, or any basis in fact known to Seller against or
involving Seller with respect to the Business, the Company, the Company
Subsidiary or any of their respective officers, directors or employees (in their
capacity as such), or assets, whether at law, in equity or otherwise, or any
other facts or circumstances of which Seller has knowledge that could reasonably
be expected to result in any claims against, or Liabilities of, the Company, the
Company Subsidiary, or which in any manner challenges or seeks to prevent, alter
or materially delay the Transaction. No officer, director, or employee of the
Company or the Company Subsidiary is operating under and none of Seller, the
Company or the Company Subsidiary or any part of the Business is subject to any
order, writ, judgment, injunction or decree of any Governmental Authority
relating to the Business.

4.08 Compliance with Laws. (a) The Company and the Company Subsidiary are in
material compliance with all Laws applicable to the Business and to the
employees conducting the Business. Except as set forth on Schedule 4.08, neither
the Company nor the Company Subsidiary has received any notification or
communication from any Governmental Authority (i) asserting that it or any of
its directors, officers, employees, agents or representatives is not in
compliance with any Laws that such Governmental Authority enforces, or
(ii) threatening to revoke any license, franchise, permit, or governmental
authorization (nor, to the knowledge of Seller, do any grounds for any of the
foregoing exist). Except as set forth on Schedule 4.08(a), no investigation or
review by any Governmental Authority (including without limitation any audit or
similar review by any Federal, state or local taxing authority) with respect to
the Company or the Company Subsidiary is pending or, to the knowledge of Seller,
no such investigation or review is threatened, nor has any Governmental
Authority indicated in writing to the Company or the Company Subsidiary an
intention to conduct the same. None of the Company, the Company Subsidiary or,
to Seller’s knowledge, any Client, is in default with respect to any judgment,
order, writ, injunction or decree known to or served upon the Company, the
Company Subsidiary or any Client.

(b) Other than agreements entered into with any Governmental Authority to enable
the Company or the Company Subsidiary to obtain and maintain the requisite
licenses necessary to conduct the Business, neither the Company nor the Company
Subsidiary is subject to any cease-and-desist or other order issued by, or a
party to any written agreement, consent agreement or memorandum of understanding
with any Governmental Authority, or a party to any commitment letter or similar
undertaking to, or subject to any written order or directive by, or a recipient
of any supervisory letter from any Governmental Authority, nor has the Company
or the Company Subsidiary adopted any resolutions at the request of any
Governmental Authority or been advised by any Governmental Authority that it is
issuing or requesting any such order, agreement or other action.

 

18



--------------------------------------------------------------------------------

(c) Each of the Company and the Company Subsidiary has filed, and from the date
hereof will file, all reports, registrations and statements, together with any
amendments required to be made with respect thereto, that were, and from the
date hereof will be required to be filed by or on behalf of the Company or the
Company Subsidiary under any applicable Law with any applicable Governmental
Authority, including reports relating to escheatment of funds (collectively, the
“Reports”) other than the failure to file any Report that is not material. As of
their respective dates, all filed Reports complied, and all Reports to be filed
from the date hereof will comply, in all material respects with the applicable
Laws enforced or promulgated by the Governmental Authority with which they were
filed or will be filed.

4.09 Licenses. Each of the Company and the Company Subsidiary has and on the
Closing Date the Company and the Company Subsidiary will have all licenses,
permits, franchises, certificates, authorizations, consents and approvals
required to be obtained from, and each of the Company and the Company Subsidiary
has made and prior to the Closing Date the Company and the Company Subsidiary
will make all filings, applications and registrations required to be made with
any Governmental Authority in connection with the conduct of the Business
(collectively, “Licenses”). Schedule 4.09 contains a true and complete list of
the Licenses. All Licenses are, and after the Closing all Licenses required of
the Company and the Company Subsidiary will be, in full force and effect, and to
the knowledge of the Seller, no suspension, cancellation or modification of any
of them has been threatened.

4.10 Trading Participant and AFSL Holder.

(a) The Company is:

(i) duly and validly admitted as a Trading Participant of ASX and has Trading
Permission in respect of all of the ASX Products in respect of which it executes
transactions through ASX;

(ii) duly and validly admitted as a General Participant of ASX Clear;

(iii) duly and validly admitted as a General Settlement Participant of ASX
Settlement;

(iv) duly and validly admitted as a Trading Participant of Chi-X; and

(v) holds an AFSL authorising it to provide financial services which it
provides.

(b) The Company has not exceeded in any material respect the business activities
enumerated in any membership agreements or other limitations imposed in
connection with its registrations, forms and reports filed with ASX, or any
other Governmental Authority. Except as set forth on Schedule 4.10(b), the
Company has filed all reports, registrations and statements, together with any
amendments required to be made with respect thereto, that they were required to
file since inception with any Governmental Authority, and all other reports and
statements required to be filed by it have been filed including any report or
statement required to be filed pursuant to the laws, rules or regulations of
ASX, any jurisdiction or any Governmental Authority and the Company has paid all
fees and assessments due and payable in connection therewith. The information
contained in such registrations, forms and reports was true and

 

19



--------------------------------------------------------------------------------

complete in all material respects as of the date of the filing thereof. Each
such registration is in full force and effect on the date hereof. Except for
normal examinations conducted by a Governmental Authority in the regular course
of the business of the Company, no Governmental Authority has initiated any
proceeding or investigation into the business or operations of the Company or
any of its employees, agents (Persons having the authority to bind the Company
or the Company Subsidiary), brokers or representatives. There is no unresolved
violation or exception by any Governmental Authority with respect to any report
or statement relating to any examination of the Company.

(c) To the knowledge of the Seller, each of the Company’s employees that is
required to be registered or licensed as a registered principal, registered
representative or a salesperson with its designated examining authority, the
securities commission of any domestic or foreign jurisdiction or any
Governmental Authority is duly registered or licensed to act in their respective
capacities, and all such registrations and licenses are in full force and
effect. All domestic and foreign registration requirements have been complied
with in all material respects and such registrations as currently filed, and all
periodic reports required to be filed with respect thereto are accurate and
complete in all material respects.

(d) Except as set forth on Schedule 4.10(d), the Company is not subject to any
cease-and-desist or other order or enforcement action issued by, or a party to
any written agreement, consent agreement or memorandum of understanding with, or
a party to any commitment letter or similar undertaking to, or is subject to any
order or directive by, or has been ordered to pay any civil penalty by, or is a
recipient of any supervisory letter from, or has adopted a board resolution at
the request or suggestion of, any regulatory authority or other Governmental
Authority that restricts the conduct of its business or that in any manner
relates to its capital adequacy, its credit or risk management policies, its
management or its business (each, a “Regulatory Agreement”), nor has the Company
been advised in writing or otherwise by any Governmental Authority that it is
considering issuing or requesting any such Regulatory Agreement nor is there any
pending or, to the knowledge of the Seller, Threatened regulatory investigation.

(e) The Company (i) has implemented policies and procedures that are reasonably
designed to comply with the applicable domestic securities laws, rules and
regulations in all material respects including those relating to anti-money
laundering, advertising, licensing, sales practices, market conduct, maintenance
of net capital, supervision, books and records, risk assessment and continuing
education and the rules of any Governmental Authority having jurisdiction
(collectively, the “Company Policies and Procedures”) and (ii) the Seller has no
knowledge of any noncompliance with the Company Policies and Procedures.

(f) None of the activities of the Company requires it to be registered as an
exchange or transfer agent, a Clearing Facility (as defined by the ASX Clear
Operating Rules), an alternative trading system, a government securities dealer,
a commodity trading advisor or commodity pool operator other than the
requirement that it be admitted as a Trading Participant of ASX, General
Participant of ASX Clear, a General Settlement Participant of ASX Settlement and
a Trading Participant of Chi-X.

 

20



--------------------------------------------------------------------------------

(g) The Company does not permit and has not permitted during the past two
(2) years to maintain margin accounts any Client or Customer.

(h) The Company does not provide and has not provided during the past two
(2) years’ recordkeeping services to any employee pension benefit plan,
including any profit sharing, retirement or money purchase pension plan, or any
cash balance or defined benefit pension plan.

(i) Except as set forth in Schedule 4.10(i), the Company does not provide and
has not provided during the past two (2) years’ services, including any design,
management or administrative services, to any qualified defined contribution
plans that are either a stock bonus plan, or a combination stock bonus and money
purchase plan that invest primarily in employer securities, including any
employee stock ownership plan, or any employee stock purchase plan.

(j) The Company does not provide and has not provided during the past two
(2) years’ services, including any design, management or administrative
services, to any employee welfare benefit plan, health savings account, health
reimbursement arrangement, flexible spending account, or cafeteria plan.

4.11 Client Agreements and Customer Agreements.

(a) Schedule 4.11(a) contains a true and complete list of the Client Agreements.
Each Client Agreement is a valid and binding obligation of Company and the
Company has duly performed its obligations thereunder in all material respects
to the extent such obligations have accrued, and no breach or default (nor any
act or omission that with the passage of time, notice, or both would constitute
a breach or default) thereunder by the Company or, to the knowledge of the
Seller, any other party thereto has occurred. To the knowledge of the Seller,
each Client Agreement constitutes a valid and binding obligation of each of the
other parties thereto and there has been no breach or anticipated breach by such
other parties.

(b) The Company has not received any notice and has no reason to believe that
any Client (1) has ceased to use the services of the Company, (2) has
substantially reduced, or will substantially reduce the use of services of the
Company, or (3) has sought, or is seeking to reduce, the price it will pay for
the services of the Company. To Seller’s knowledge, no Client has otherwise
threatened to take any action described in the preceding sentence as a result of
the consummation of the Transaction or any of the documents or instruments
required hereby. No Client Agreement or any Customer Agreement contains any
undertaking by the Company to cap fees or to reimburse any or all fees
thereunder. Correct and complete copies of each Client Agreement, including a
current fee schedule, have been supplied to Buyer.

(c) No basis exists upon which the Company would have any material Liability to
any Client or any Customer (including upon consummation of the Transaction) in
respect of the Business other than trade payables incurred in the ordinary
course of business or performance obligations under the Client Agreements or
Customer Agreements, but not with respect to any breach thereof.

 

21



--------------------------------------------------------------------------------

(d) Schedule 4.11(d) sets forth a true, correct and complete list of the data
identified below under the headings (i) Trade and Customer Data and
(ii) Unsecured Debts and Similar Data (collectively, the “Client Data”) with
respect to each Client for the six month period ended October 31, 2011:

(i) Trade and Customer Data: (A) the total number of trades and execution and
clearance revenue; and (B) the average balances subject to interest charges,
including proprietary account balances, and the Company’s net interest income;
and

(ii) Unsecured Debts and Similar Data: (A) the aggregate customer cash dues as
of October 31, 2011; (B) the value of control or restricted securities securing
customer debit balances, by account; (C) the debit balances; and (D) Deposits.

(e) The form of Customer Agreement provided to Buyer during the diligence
process is the sole form of Customer Agreement used by the Company since its
inception. Except as set forth on Schedule 4.11(e), each Customer Agreement is
substantially in the form provided to Buyer during the due diligence process and
no Customer Agreement contains an provision that has been materially modified
from the form provided.

4.12 Contracts.

(a) Schedule 4.12 contains a complete list of each currently effective Contract
to which the Company or the Company Subsidiary is a party and which constitutes
(i) a Contract providing for any covenant not to compete by the Company or the
Company Subsidiary or otherwise restricting in any way the Company’s or the
Company Subsidiary’s engaging in any business or disclosing any confidential
information in the possession of the Company or the Company Subsidiary; (ii) a
Contract (other than a Client Agreement or a Customer Agreement) requiring the
Company or the Company Subsidiary to indemnify or hold harmless any Person;
(iii) a Contract with any Affiliate of the Company or the Company Subsidiary;
(iv) a Contract granting a Lien upon any property or asset of the Company or the
Company Subsidiary; (v) a Contract binding on the Company or the Company
Subsidiary which is a joint venture, sales agency or marketing Contract; (vi) a
Contract obligating the Company or the Company Subsidiary to pay to any Person
any money as a result of the execution and delivery of this Agreement or the
consummation of the Transaction; (vii) a Contract providing for the acquisition
or disposition after the date of this Agreement of any of the assets (other than
cash paid in satisfaction of trade payables) of the Company or the Company
Subsidiary; (viii) a Contract binding on the Company or the Company Subsidiary
that is not entered into in the ordinary course of business; (ix) a Contract
providing for a power of attorney on behalf of the Company or the Company
Subsidiary; (x) a material Contract binding on the Company or the Company
Subsidiary which is not terminable without penalty upon the provision of sixty
(60) days’ or less notice by the Company or the Company Subsidiary (excluding
claims for improper notice of termination); (xi) a Contract binding on the
Company or the Company Subsidiary relating to or evidencing the borrowing of
money, or the guarantee of any obligation for the borrowing of money; (xii) any
Contract binding on the Company or the Company Subsidiary other than the
foregoing, which would reasonably be considered material to the Company or the
Company Subsidiary; and (xiii) any Contract requiring Consent for the valid
continuation or giving any rights to any party thereto upon consummation of the
Transaction. True and correct copies of all the Contracts which are required to
be listed on Schedule 4.12 have been made available to Buyer. Except as so
delivered, none of the Contracts which are required to be listed on Schedule
4.12 have been amended or modified (either orally or in writing).

 

22



--------------------------------------------------------------------------------

(b) Each of the Contracts required to be listed on Schedule 4.12 is a valid and
binding obligation of the Company or the Company Subsidiary the Company or the
Company Subsidiary has duly performed its obligations thereunder in all material
respects to the extent such obligations have accrued, and no breach or default
thereunder by the Company or the Company Subsidiary or any other party thereto
has occurred. There are no Liabilities of either the Company or the Company
Subsidiary arising from any breach of or default in any provision thereof, nor
has there occurred any breach or default thereof by the Company or the Company
Subsidiary which would permit the acceleration of any obligation of any party
thereto or the creation of a Lien upon any of the properties or assets of the
Company or the Company Subsidiary. Each Contract required to be listed on
Schedule 4.12 constitutes a valid and binding obligation of each of the other
parties thereto and there has been no breach or, to Seller’s knowledge,
anticipated breach by such other parties.

4.13 Books and Records.

(a) The books and records of the Company and the Company Subsidiary relating to
the Business (i) are true, accurate and complete in all material respects and in
compliance with applicable Law and (ii) contain readily accessible and legible
copies of all (x) approvals from Governmental Authorities and (y) fully-executed
Client Agreements.

(b) Each of the Company and the Company Subsidiary maintain records relating to
the Business that in all material respects reflect, in cases in which it holds
funds or other assets on behalf of any third party, such third party’s
transactions, dispositions and acquisitions of assets and receipt of funds and
maintains a system of internal accounting controls, policies and procedures
sufficient to make it reasonable to expect that (i) such transactions are
executed in accordance with management’s general or specific authorization,
(ii) such transactions are recorded in conformity with any applicable accounting
principles and any other criteria applicable to such statements and to maintain
accountability for such assets, (iii) access to such assets is permitted only in
accordance with management’s general or specific authorization, (iv) the
recorded accountability for such assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) records of such transactions are retained, protected and
duplicated in accordance with applicable regulatory requirements. To the extent
that the Company and the Company Subsidiary use the services of a third party
service provider to manage any of its or any other party’s assets or
transactions relating to the Business, to Seller’ knowledge such provider
maintains such standards as described in the preceding sentence and each such
provider is duly qualified and has met all applicable regulatory requirements to
provide such services.

(c) Seller has made available to Buyer true, accurate and complete copies of all
internal and external audit control recommendations and exception items relating
to the Business and the responses of Seller thereto. Seller has, to the extent
and at or before the times set forth in such responses, materially complied with
or substantially addressed such recommendations and exception and deficiency
items.

 

23



--------------------------------------------------------------------------------

4.14 Title to and Condition of Assets. (a) Schedule 4.14 identifies all of the
rights and interests in real property and leasehold estates owned by the Company
and the Company Subsidiary as of the date hereof, and the nature and amount of
their respective interests therein. Except as noted on Schedule 4.14(a), each of
the Company and the Company Subsidiary has (i) valid, subsisting and enforceable
leases to all leasehold estates identified and reflected on Schedule 4.14, and
(ii) either good, valid and marketable title or valid rights as lessee to all
other property of any kind or nature owned or used by the Company and the
Company Subsidiary in the Business, in each case free and clear of all Liens,
except Permitted Liens. Each of the Company and the Company Subsidiary, as the
case may be, as lessee has the right under valid leases to occupy, use, possess
and control all property leased by the Company or the Company Subsidiary as now
occupied, used, possessed and controlled. Neither the Company nor the Company
Subsidiary owns or leases any property or asset the use of which is made
available to other Persons other than any use of the name “Penson” and/or logos.

(b) Each lease or agreement under which the Company or the Company Subsidiary is
a lessee or lessor of any property, real or personal, is a valid and binding
agreement of the Company or the Company Subsidiary and no event has occurred and
is continuing which, with or without notice or lapse of time would constitute a
default or event of default by the Company or the Company Subsidiary under any
such lease or agreement or, to the knowledge of Seller, by any other party
thereto. Except as set forth on Schedule 4.14(b), each Lease will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms immediately following the consummation of the Transaction.

(c) The tangible assets of the Company and the Company Subsidiary (i) constitute
all of the material tangible assets used in the Business, (ii) are in
satisfactory operating condition and repair, normal wear and tear excepted,
(iii) are usable in the ordinary course of business, (iv) are adequate and
suitable for the uses to which they are being put, and (v) conform in all
material respects to all applicable Laws relating to their construction, use and
operation. None of the premises or equipment of the Company and the Company
Subsidiary is in need of maintenance or repair other than ordinary, routine
maintenance and repairs which are not material, individually or in the
aggregate, in nature or cost. Except as noted on Schedule 4.14(c), each of the
Company and the Company Subsidiary has good and marketable title to, and all
rights necessary to utilize its properties and assets, free and clear of all
Liens except Permitted Liens.

4.15 Intellectual Property.

(a) Except as noted on Schedule 4.15(a), the Company and the Company Subsidiary
(i) have all right, title and interest in and to all Company Intellectual
Property (other than the Third Party Intellectual Property) free and clear of
all Liens and (ii) have the right and license to possess or access and use all
Third Party Intellectual Property and hold such rights and licenses free and
clear of all Liens. Except as set forth on Schedule 4.15(a)(i), no facts or
circumstances exist which would materially affect the validity, subsistence,
existence or enforceability of the Company Intellectual Property. The Company
Intellectual Property and the Third Party Intellectual Property constitute all
of the Intellectual Property that is necessary and sufficient to conduct the
Business in the manner and to the full extent as the Business is

 

24



--------------------------------------------------------------------------------

conducted on the date hereof and as such Business will be conducted immediately
prior to the Closing. Consummation of the Transaction will not result in an
impairment of the rights of the Company and the Company Subsidiary to any
Company Intellectual Property or Third Party Intellectual Property Rights or in
any increase of any royalty, revenue share, license fees or the payment of any
other fee with respect to the Company Intellectual Property or Third Party
Intellectual Property Rights. All Third Party Intellectual Property other than
Third Party Software is set forth on Schedule 4.15(a)(ii).

(b) Neither the Company nor the Company Subsidiary is, nor will the Company nor
the Company Subsidiary be as a result of the consummation of the Transaction, in
violation of any material licenses, sublicenses and other agreements with
respect to Third Party Intellectual Property Rights. Except as set forth on
Schedule 4.15(b), no claims or allegations with respect to misappropriation or
infringement of any Company Intellectual Property, or any Third Party
Intellectual Property to the extent arising out of any use, reproduction or
distribution of such Third Party Intellectual Property by or through the Company
or the Company Subsidiary, have been made or are currently pending against the
Company or the Company Subsidiary or, to the knowledge of the Seller, are
pending against any other Person or threatened by any Person. There is no basis
for any bona fide claim that the Company or the Company Subsidiary has
misappropriated or infringed upon or misappropriates or infringes upon any
proprietary or intellectual property rights therein owned or claimed to be owned
at any time by another Person. To the knowledge of the Seller, no third party is
infringing or misappropriating any Company Intellectual Property.

(c) The Company and the Company Subsidiary have taken all reasonable steps to
protect and preserve the proprietary nature and/or confidentiality of all
Company Intellectual Property, including all material trade secrets and know-how
owned by the Company and the Company Subsidiary or used in relation to the
Business. Neither the Company nor the Company Subsidiary has access to nor at
any time has had access to any Source Code for any Third Party Software.

4.16 Software.

(a) Neither the Company nor the Company Subsidiary owns any Software.

(b) Schedule 4.16(b) contains a true, correct, complete and accurate list of all
Third Party Software (other than commonly available “shrink wrap” Software
copyrighted by third parties, which is not material to the Business) that is
used by the Company or the Company Subsidiary or held for use by the Company or
the Company Subsidiary and sets forth the term of each license or agreement
related thereto. The Third Party Software (including any commonly available
“shrink wrap” software copyrighted by third parties) is used pursuant to an
agreement or license and each such agreement or license is valid and enforceable
and in full force and effect and neither the Company nor the Company Subsidiary,
nor any licensor is in default under or in breach of any such license or
agreement (nor has any event occurred which would, with passage of time, notice,
or both, constitute a breach or default). The Company and the Company Subsidiary
monitor the use of Third Party Software for compliance and the Company and the
Company Subsidiary are in compliance with all such restrictions. To Seller’s
knowledge, the Third Party Software includes all Third Party Software tools used
to develop, maintain and support the Software.

 

25



--------------------------------------------------------------------------------

(c) The Third Party Software and the Company and the Company Subsidiary’s rights
and licenses therein constitute all Software, and rights therein that are
necessary and sufficient to conduct the Business in the manner and to the full
extent the Business is conducted as of the date hereof and as such Business will
be conducted or used immediately prior to the closing. Consummation of the
Transaction will not result in an impairment of the rights of the Company or the
Company Subsidiary to any of the Company Software or any Third Party Software.
To the knowledge of the Seller, consummation of the Transaction will not result
in any increase in any royalties, license fees, maintenance fees or other fees
with respect to any Third Party Software. To the knowledge of the Seller, the
Third Party Software is free of material defects in features, functions,
performance and operations.

4.17 Insurance Policies. Schedule 4.17 contains a correct and complete
description of all insurance policies of the Company or the Company Subsidiary.
Each such policy is in full force and effect. All premiums with respect to such
insurance policies have been paid on a timely basis, and no notice of
cancellation or termination has been received with respect to any such policy.
There are no pending claims against such insurance by the Company or the Company
Subsidiary as to which the insurers have denied coverage or otherwise reserved
rights.

4.18 Stock Exchanges. Other than the Australian Stock Exchange and Chi-X, the
Company is not a “member”, or lessee of a “member”, of any “exchange”.

4.19 Documents. The copies of all documents furnished to Buyer by the Seller in
any Schedule hereto are, and all copies of all documents furnished by the Seller
to Buyer after the date hereof will be, true and complete copies of the
originals thereof in all material respects.

4.20 Derivatives; Etc. Neither the Company nor the Company Subsidiary has
entered into any swap, cap, floor, futures or forward contract or other similar
arrangement, whether for the Company’s or the Company Subsidiary’s own account
or for the account of one or more of its respective Customers or Clients.

4.21 Bank and Brokerage Accounts. Schedule 4.21 sets forth (a) a true and
complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which the Company or the
Company Subsidiary has an account or safe deposit box; and (b) a true and
complete list and description of each such account or box, indicating in each
case the account number and the names of the respective officers, employees,
agents or other similar representatives of the Company or the Company Subsidiary
having signatory power with the respect thereto

4.22 Accounts Receivable. Except as set forth in Schedule 4.22, the accounts and
notes receivable of the Company and the Company Subsidiary reflected on the
balance sheet included in the Financial Statements, and all accounts and notes
receivable arising subsequent to September 30, 2011, (i) arose from bona fide
sales transactions in the ordinary course of business and are payable on
customary, arm’s-length trade terms, (ii) are legal, valid and binding
obligations of the respective debtors enforceable in accordance with their
terms, (iii) are not

 

26



--------------------------------------------------------------------------------

subject to any valid right to set-off or counterclaim, (iv) do not represent
obligations for goods sold on consignment, on approval or on a sale-or-return
basis or subject to any other repurchase or return arrangement, (v) are
collectible in the ordinary course of business consistent with past practice,
and (vi) are not the subject of any actions or proceedings brought by or on the
behalf of the Company or the Company Subsidiary.

4.23 Accuracy of Information. No representation or warranty by the Seller
hereunder contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein, in the light of
the circumstances under which they are made, not misleading as of the respective
date such representation or warranty refers to or is made. The copies of all
documents furnished to Buyer by Seller in any Schedule hereto are, and all
copies of all documents furnished by Seller to Buyer after the date hereof will
be, true and complete copies of the originals thereof in all material respects.

ARTICLE V

Representations and Warranties of Buyer

Buyer represents and warrants to the Seller that:

5.01 Corporate Existence and Power. Buyer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has all the powers and all material governmental licenses,
authorizations, permits, consents and approvals required to (i) carry on its
business as now conducted and (ii) assuming compliance with the requirements
referred to in Sections 3.05 and 5.03, perform its obligations hereunder.

5.02 Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement are within Buyer’s powers and have been duly authorized by all
necessary action on the part of Buyer. This Agreement constitutes the legal,
valid and binding agreement of Buyer, enforceable in accordance with its terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
other laws affecting creditors’ rights generally and to general equitable
principles.

5.03 Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement require no action by or in respect of, or filing with,
any Governmental Authority, except where the failure to take any such action or
make any such filing could not be reasonably expected to hinder or delay in any
material respect the consummation of the Transaction.

5.04 Non-Contravention. The execution, delivery and performance by Buyer of this
Agreement do not and will not (i) violate the certificate of incorporation or
bylaws of Buyer or (ii) assuming compliance with the requirements referred to in
Section 5.03, violate any applicable Law or (iii) conflict with, violate or
result in any default under any mortgage, indenture, agreement or other
instrument to which Buyer is a party or by which Buyer or any of its respective
properties is bound, except in the case of clauses (ii) and (iii), for such
violations and defaults that could not be reasonably expected to hinder or delay
in any material respect the consummation of the Transaction.

 

27



--------------------------------------------------------------------------------

5.05 Finders’ Fees. Neither Buyer nor any of its Affiliates has retained any
financial advisor, broker, agent or finder on account of this Agreement that
would be required to be paid by Buyer.

5.06 Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of Buyer, threatened against, Buyer before any
Governmental Authority which in any manner challenges or seeks to prevent, alter
or materially delay the Transaction.

ARTICLE VI

Covenants of the Seller

The Seller hereby covenant to Buyer that:

6.01 Conduct of Seller. From the date hereof until the Closing, the Seller shall
cause the Company and the Company Subsidiary to conduct the Business in the
ordinary course consistent with past practice. Without limiting the generality
of the foregoing, from the date hereof until the Closing, except as contemplated
hereby, without written consent of Buyer:

(a) None of Seller, the Company or the Company Subsidiary shall issue, sell or
otherwise permit or authorize the creation of, any additional shares, other
equity interests or any Equity Rights.

(b) Except as required by the constitution of the Company or the Company
Subsidiary and as set forth in Schedule 6.01(b), neither the Company nor the
Company Subsidiary shall (i) make, declare, pay or set aside for payment any
dividend or other distribution, or (ii) directly or indirectly adjust, split,
combine, reduce, redeem, reclassify, purchase or otherwise acquire, any of its
shares.

(c) None of Seller, the Company or the Company Subsidiary shall enter into any
Contract or incur any obligation, the terms of which would be violated by the
consummation of the Transaction.

(d) Except as expressly contemplated by this Agreement or as set forth in
Schedule 6.01(d), none of Seller, the Company or the Company Subsidiary shall
terminate or permit to be terminated any of its existing insurance policies or
modify or reduce the coverage thereunder.

(e) Neither the Company nor the Company Subsidiary shall (i) incur, assume or
otherwise become liable for any additional Indebtedness (including, without
limitation, by way of guarantee or the issuance and sale of debt securities or
rights to acquire debt securities); provided, that, solely with respect to the
intra-day facility provided to the Company by JP Morgan Chase Bank, National
Association, additional Indebtedness shall only be deemed to

 

28



--------------------------------------------------------------------------------

occur when the Company’s borrowings exceed the Company’s credit limit or where
the Company fails to repay its borrowings of each business day, (ii) incur,
assume or otherwise become liable for any account payable except in the ordinary
course of business consistent with past practice, or (iii) enter into or modify
any Contract with respect to the foregoing.

(f) Neither the Company nor the Company Subsidiary shall sell, lease, transfer,
license, mortgage, pledge or otherwise dispose of or encumber any of the rights
or its business, properties or assets (other than cash paid in satisfaction of
trade payables).

(g) Neither the Company nor the Company Subsidiary shall (i) enter into any new
line of business; (ii) except as set forth on Schedule 6.01(g), incur or commit
to any capital expenditures; (iii) amend or modify, or waive any material right
under, any Contract, other than in the ordinary course of business, provided
that any reduction in fees, or assumption of additional Liabilities, under any
existing Contract shall require the prior written consent of Buyer; (iv) acquire
or agree to acquire by merging or consolidating with, or acquire or agree to
acquire by purchasing a substantial portion of the equity interests or assets
of, or in any other manner, any business or Person other than as contemplated by
this Agreement; (v) make any investment in the Company Subsidiary or other
Person; (vi) wind up, liquidate or dissolve or enter into any material
transaction or merger or consolidation other than as contemplated by this
Agreement; (vii) materially breach any provision of this Agreement; or
(viii) materially impede or delay the receipt of any consent of approval
referred to in Article X.

(h) Neither the Company nor the Company Subsidiary shall (i) change its methods
of accounting in effect as of the date hereof except as required by changes in
the Accounting Standards or by Law; (ii) change any of its methods of accounting
for income and deductions for income tax purposes from those employed in the
preparation of the income tax returns of the Company or the Company Subsidiary
for the year ended December 31, 2011; or (iii) change its fiscal year.

(i) Neither the Company nor the Company Subsidiary shall settle or compromise,
or agree to settle or compromise, any suit, claim or other litigation matter or
matter in an arbitration proceeding for any amount in excess of any litigation
reserve reflected on the balance sheet in respect of such suit, claim or other
litigation matter or matter in an arbitration proceeding or on terms which would
require the Company to take any action or assume any Liability or forego any
right or opportunity.

(j) None of the Seller, the Company or the Company Subsidiary shall enter into
any Contract for which disclosure would be required pursuant to Section 3.06 or
4.12 had such Contract been in effect on the date hereof, or modify, amend,
cancel, terminate or permit to lapse or expire any Contract other than, with
respect to Section 4.12, as otherwise disclosed to Buyer.

(k) None of Seller, the Company or the Company Subsidiary shall enter into,
amend, modify or renew any Contract regarding employment, consulting, severance
or similar arrangements with any of its directors, officers, employees, partners
or independent contractors, or grant any salary, wage or other increase in
compensation or increase any employee benefit (including incentive, profit
sharing or bonus payments), except: (i) for normal individual

 

29



--------------------------------------------------------------------------------

increases in compensation to employees in the ordinary and usual course of
Business consistent with past practice; and (ii) for other changes that are
required by applicable law or to satisfy contractual obligations existing on the
date hereof, which contractual obligations are disclosed on Schedule 6.01(k).

(l) None of Seller, the Company or the Company Subsidiary shall enter into,
establish, adopt, amend or modify any pension, retirement, share option, share
purchase, savings, profit sharing, deferred compensation, consulting, bonus,
group insurance or other employee benefit, incentive, plan or arrangement, or
any trust agreement (or similar arrangement) related thereto, in respect of any
of its directors, officers, employees or independent contractors working in the
Business, including taking any action that accelerates the vesting or
exercisability of compensation or benefits payable thereunder other than as
disclosed on Schedule 6.01(l).

(m) Neither the Company nor the Company Subsidiary shall amend its constitution.

(n) Neither the Company nor the Company Subsidiary shall amend or modify, or
waive any provision of any Client Agreement or Customer Agreement or implement
or permit any decrease in the fee arrangement applicable to any Client Agreement
or Customer Agreement.

(o) Neither the Company nor the Company Subsidiary shall alter or vary its
methods and policies of conducting the fiduciary and agency activities
associated with the Business.

(p) None of Seller, the Company or the Company Subsidiary shall agree or commit
to do any of the actions referred to in clauses (a) through (o) above that apply
to such party.

6.02 Authorizations. To the extent that the affirmative Consent of any party
with respect to any Client Agreement or Customer Agreement is necessary to
effect the Transaction, Seller, the Company and the Company Subsidiary shall use
its commercially reasonable best efforts to (i) cause such third party to
provide or obtain such affirmative Consent, and (ii) ensure that such Consent
shall be sufficient under applicable Law to permit continuation of such Client
Agreement or Customer Agreement (and collection of fees thereunder) following
the Closing Date.

6.03 Access to Records. (a) At all reasonable times from and after the date
hereof until the Closing, Seller shall afford Buyer and its accountants,
counsel, financial advisor and other representatives reasonable access to the
properties, employees and officers of Seller, the Company and the Company
Subsidiary, respectively, and to all books, accounts, financial and other
records, Contracts, reports, studies, financial statements, governmental
reports, regulatory filings and applications, customer lists, and all other
information or documents of every kind of the Business, the Company and the
Company Subsidiary, respectively; provided, however, that no investigation
pursuant to this Section shall affect any representation or warranty given by
the Seller to Buyer hereunder. Before the Closing, Seller shall, as requested by
Buyer, make available the officers and other appropriate employees of Seller,
the Company and the Company Subsidiary, respectively, to discuss with
representatives of Buyer the condition, operations and Business of the Company
and the Company Subsidiary.

 

30



--------------------------------------------------------------------------------

(b) For a period of four (4) years after the Closing, Buyer will afford to the
Seller and its accountants, counsel, financial advisor and other representatives
reasonable access to the properties, employees and officers of the Company and
the Company Subsidiary, respectively, and and to all books, accounts, financial
and other records of the Business, the Company and the Company Subsidiary,
respectively, in existence on the Closing Date, if such access is reasonably
deemed necessary by Seller in connection with Tax, regulatory, litigation
contractual or other non-competitive matters reasonably related to the conduct
of the Business prior to the Closing; provided, that, any such access by the
Seller will be during normal business hours and will not unreasonably interfere
with the conduct of Buyer’s business. Seller will hold, and will use its
reasonable best efforts to cause Seller’s officers, employees, counsel,
accountants and other authorized representatives to hold, in confidence all
confidential information documents and information concerning Buyer and its
Affiliates.

(c) At all reasonable times from and after the date hereof until the Closing,
Seller shall afford Buyer and its staff (including HR staff), counsel, and other
representatives reasonable access to the Employees. Such access is to be on
dates and at times to be arranged by mutual agreement but in any event the Buyer
is entitled to no less than two visits of at least 2 hours each in duration, the
first of which is to be granted on a date no later than 2 days after the date
hereof. Further, Seller shall permit Buyer to enter into written correspondence
with the Employees from the date of the Closing.

6.04 No Other Bids. Seller shall not, nor shall Seller authorize or permit any
officer, director, employee or Affiliate of, or any investment banker, attorney,
accountant or other representative retained by Seller, to (a) entertain,
encourage, solicit or initiate any inquiries or the making of any proposal that
would reasonably be expected to lead to any “takeover proposal” or
(b) participate in any discussions or negotiations, or provide third parties
with any confidential information, relating to any such inquiry or proposal. As
used in this Section 6.04, “takeover proposal” shall mean any proposal for a
merger or other business combination involving, directly or indirectly, the
Company or the Company Subsidiary or for the acquisition of any equity interest
in the Company or Company Subsidiary or a substantial portion of the assets of
the Company or the Company Subsidiary, in each case other than the Transaction
or any transaction the primary focus of which involves Seller and/or its
Affiliates other than the Company or the Company Subsidiary.

6.05 Maintenance of the Business. Prior to the Closing Date, Seller shall cause
the Company and the Company Subsidiary to use commercially reasonable efforts to
carry on their business, keep available the services of their respective
officers and employees and preserve their existing relationships with Clients
and Customers, service providers, suppliers, licensors, licensees and others
having business relationships with the Company or the Company Subsidiary.

 

31



--------------------------------------------------------------------------------

6.06 Compliance with Obligations. Prior to the Closing Date, the Seller shall
cause the Company and the Company Subsidiary to comply in all material respects
with (a) all applicable Laws, (b) all Contracts, and (c) all decrees, orders,
writs, injunctions, judgments, statutes, rules and regulations applicable to it,
its properties or its assets.

6.07 Affiliate Obligations. Seller shall take, and shall cause the Company and
the Company Subsidiary to take all actions necessary so that, as of the date
immediately prior to the Closing Date, no Contract or other Liability shall
exist between the Company or the Company Subsidiary on the one hand, and Seller,
or any officer, director or Affiliate of Seller (other than the Company and the
Company Subsidiary), or lender to, the Company and the Company Subsidiary, on
the other hand, except to the extent set forth on Schedule 6.07.

6.08 Payment of Indebtedness. Prior to the Closing Date all outstanding
Indebtedness of the Company and the Company Subsidiary shall be paid in full.

6.09 Compliance with Company Policies and Procedures. Prior to the Closing Date,
the Company and the Company Subsidiary shall have transferred off the books and
records of the Company and the Company Subsidiary all unsecured Client or
Customer debits greater than thirty (30) days, in accordance with the Company’s
Policies and Procedures.

6.10 Notices of Certain Events. From the date hereof until the Closing Date,
Seller shall:

(a) promptly notify Buyer of any notice or other communication from any Person
alleging that the Consent of such Person is or may be required in connection
with the Transaction;

(b) promptly notify Buyer of any notice or other communication from any
Governmental Authority in connection with the Company, the Company Subsidiary or
the Transaction;

(c) promptly notify Buyer of the occurrence of any event or development that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect;

(d) provide to Buyer, promptly after the preparation thereof, the regular
monthly report listing new Clients and Customers;

(e) promptly notify Buyer of any event of default (as defined in the applicable
Contract) which has occurred under any Contract; and

(f) promptly notify Buyer of any actions, suits, claims, investigations or
proceedings commenced or, to the Seller’s knowledge, threatened against the
Company or the Company Subsidiary or relating to or involving the Company or the
Company Subsidiary, and promptly notify Buyer of any other actions, suits,
claims, investigations or proceedings commenced or threatened, that relate to
the consummation of the Transaction.

 

32



--------------------------------------------------------------------------------

6.11 Confidentiality. After the Closing, Seller will not, and will cause each of
its Affiliates not to, disclose or use any confidential information of (i) the
Business, or (ii) the Company or the Company Subsidiary, provided, that the
foregoing restriction shall not apply to the extent that any such confidential
information (A) is in the public domain (other than as a result of a breach of
this Section 6.11 or a breach of any duty of confidentiality by Seller or any of
its Affiliates to Buyer or its Affiliates prior to the execution of this
Agreement) or (B) is required to be disclosed under applicable Law.

6.12 Transitional Services.

(a) Effective at the Closing and for a period of 60 days thereafter, the Company
shall have the right to use the name “Penson,” as well as any trade names,
trademarks and service marks used by the Business prior to the Closing, for
purposes of depleting the stock of any remaining marketing documents,
stationery, forms and business cards relating to the Business and utilizing any
existing signage, web site screens, electronic mail addresses; provided, that
the foregoing use does not result in any obligation or liability of the Seller
and its Affiliates. From and after the Closing, the Company will have the right
to use any and shall have no obligation to change any document in existence at
Closing that bear the name “Penson,” or any other trade name, trademark or
service mark used by the Business prior to the Closing, and is part of the books
or records of the Company.

(b) Effective at the Closing and for a period of nine months thereafter (the
“Term”), Seller, either directly or through one or more Affiliates, shall
provide to the Company and the Company Subsidiary, the services identified on
Schedule 6.12(b) (the “Services”), in the manner and at the service levels at
which the Services are provided to the Company and the Company Subsidiary on the
date hereof, subject to any requirements or limitations provided by Law
applicable to the provision of Services. Buyer may determine from time to time
that it does not require any or all the Services or portions thereof for the
entire Term. Accordingly, Buyer may terminate any Service, in whole or in part,
upon 30 days notification to Seller in writing of any such determination. Seller
shall not make any changes to the Services or the manner in which they are
provided without Buyer’s prior written consent, other than nonmaterial changes
that would not disrupt the Business or require Buyer, the Company or the Company
Subsidiary to change their policies, practices, systems or procedures with
respect to the Business or the manner in which Buyer or its Affiliates or the
Company operate the Business. The Seller shall provide not less than 10 days
prior written notice to Buyer of any expenses or costs to be incurred at the
direction of Buyer or for the provision of Services. Buyer and Seller shall
discuss the expenses or costs in good faith and will use reasonable efforts to
avoid or minimize such expenses or costs. If the parties agree such expense or
costs should be incurred, then Buyer, the Company or the Company Subsidiary
shall reimburse Seller and its Affiliates for such expenses or costs.

(c) Seller and its Affiliates shall maintain disaster recovery and business
continuity facilities and procedures throughout the Term that they are
consistent with those that Seller and its Affiliates maintain as of the date
hereof for the Business, and which comply with applicable Law. Seller shall
promptly upon obtaining actual knowledge thereof, notify Buyer of any material
default or event of default under, or any termination or cancellation of any
service or license agreement with a third party that is material to the
Services, and any receipt of notice

 

33



--------------------------------------------------------------------------------

from any party under any such agreement that an event has occurred that, with
the giving of notice or the lapse of time, or both, would constitute a material
default under such agreement. Seller shall obtain the consent of any
subcontractor or third party vendor that may be required for the provision of
the Services, and in respect thereof Buyer shall reasonably cooperate with
Seller in such efforts.

(d) Each of Seller and Buyer and their respective Affiliates shall, as
applicable:

 

  (i) comply with all Laws applicable to the provision of the Services,
including all applicable data protection and privacy Laws, and notwithstanding
anything to the contrary provided elsewhere herein, not be required to take any
action if such action is not permitted by applicable Law;

 

  (ii) not use, or attempt to access or interfere with, any communications
systems, information technology systems or data used by the other party, unless
authorized to do so by the other party;

 

  (iii) reasonably co-operate in any security arrangements which a party
reasonably requests as necessary to prevent unauthorized access to systems and
data; and

 

  (iv) maintain the confidentiality of all nonpublic information of the other
party to which it has access in connection with the provision of the Services,
not disclose any such information to any third party without the prior written
consent of the other party, use commercially reasonable measures to safeguard
such information, and not use such information for any unauthorized purpose.

(e) After the Closing, Seller shall provide Buyer with reasonable access to the
books and records (including internal audit work papers and internal audit
reports) and employees of Seller and its Affiliates relating to the provision of
the Services for the purposes of meeting the requirements of internal and
external examinations and audits required, or reasonably deemed necessary by
Buyer, to be performed under applicable Law, or in connection with contractual
and regulatory oversight typically applied to outside service providers
performing services similar to the Services described above.

ARTICLE VII

Covenants of All Parties

7.01 Commercially Reasonable Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, Buyer and Seller shall each use their
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all

 

34



--------------------------------------------------------------------------------

things necessary or desirable to consummate the Transaction. Buyer and the
Seller agree to execute and deliver promptly such other documents, certificates,
agreements, instruments, indentures, mortgages and other writings (including any
amendments or supplements thereto) and to take, or cause to be taken, such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the Transaction.

7.02 Certain Filings. Buyer and Seller shall cooperate with one another (a) in
determining whether any action by or in respect of, or filing with, any
Governmental Authority is required, or any consent is required in connection
with the consummation of the Transaction and (b) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such Consents.

7.03 Public Announcements. None of the parties hereto shall issue any press
release or make any public statement with respect to this Agreement or the
Transaction, including, without limitation, the consideration received by Seller
or the other terms and conditions of this Agreement, except as may otherwise be
required by applicable Law and following consultation with the other parties
hereto; provided, that Seller may disclose the contents of this Agreement to its
advisors, lenders or other parties under a duty of confidentiality to the Seller
and/or its Affiliates in relation to any financing, acquisition, merger,
consolidation or similar agreement involving Seller or its Affiliates other than
the Company or Company Subsidiary.

7.04 Satisfaction of Conditions Precedent. Buyer and Seller will use their
commercially reasonable efforts to satisfy or cause to be satisfied all the
conditions precedent that are set forth in Article X, as applicable to each of
them, and to cause the Transaction to be consummated, and, without limiting the
generality of the foregoing, to obtain all consents and authorizations of third
parties and to make all filings with, and give all notices to, third parties
that may be necessary or reasonably required on its part in order to effect the
Transaction.

7.05 Notice of Developments. Buyer and Seller will give prompt written notice of
any development causing a breach of any of its own representations in Article
III, IV, V, VIII or IX. No disclosure by any party pursuant to this
Section 7.05, however, shall be deemed to amend or supplement the schedules
attached hereto or to prevent or cure any misrepresentation, breach of warranty
or breach of covenant.

ARTICLE VIII

Tax Matters

8.01 Tax Representations and Warranties. Seller represents and warrants to Buyer
that, except as set forth in Schedule 8.01:

 

35



--------------------------------------------------------------------------------

(a) Seller, the Company and the Company Subsidiary have timely filed, after
giving effect to any applicable extensions, all Tax Returns required to be filed
by applicable Law. All such Tax Returns were (and, as to Tax Returns not filed
as of the date hereof, will be) true, complete and correct in all material
respects. Neither the Australian Taxation Office, any appropriate Office of
State Revenue nor any other Tax Authority has proposed any adjustment to any
such Tax Return. No claim has been made by any Tax Authority of a jurisdiction
where Seller, the Company or the Company Subsidiary does not file Tax Returns
that the Seller, the Company or the Company Subsidiary is subject to Tax by that
jurisdiction.

(b) Seller, the Company and the Company Subsidiary have, within the time and in
the manner prescribed by law, paid (and, up to and including the Closing Date,
will pay) or withheld from any payment made to another person, all Taxes that
are due and payable by Seller, the Company and the Company Subsidiary including
without limitation the payment of estimated Taxes.

(c) There are no Tax Liens with respect to any assets of the Company and the
Company Subsidiary.

(d) None of Seller, the Company or the Company Subsidiary has requested or
agreed to any extension of time within which to file any Tax Return, which Tax
Return has not since been filed or which extends the period for payment of any
taxes.

(e) None of Seller, the Company or the Company Subsidiary has executed any
outstanding waivers or comparable consents regarding the time limits for
assessment or amended assessment imposed upon any Tax Authority with respect to
any Taxes or Tax Returns.

(f) There are no audits, tax reviews, suits, claims, assessments or other
administrative proceedings or court proceedings pending with respect to any
Taxes or Tax Returns of Seller, the Company or the Company Subsidiary, and no
Tax Authority has officially notified Seller, the Company or the Company
Subsidiary that it intends to investigate its Tax affairs.

(g) Except for PKF Chartered Accountant & Business Advisers who has been
appointed tax agent of the Company, no power of attorney currently in force has
been granted by Seller, the Company or the Company Subsidiary concerning any Tax
Matter and no tax ruling has been requested of any Tax Authority with respect to
any Tax matter relating to the Seller, the Company or the Company Subsidiary in
relation to which a reply has not yet been received.

(h) All particulars given to any Tax Authority in connection with or affecting
any application for any ruling, consent or clearance on behalf of Seller, the
Company or the Company Subsidiary fully and accurately disclosed all facts and
circumstances material for the decision of the Tax Authority. Each ruling,
consent or clearance is valid and effective. Each transaction for which that
ruling, consent or clearance has previously been obtained has been carried into
effect in accordance with the terms of the relevant application, ruling, consent
or clearance.

 

36



--------------------------------------------------------------------------------

(i) Seller, the Company and the Company Subsidiary have complied with the
provisions of the applicable Tax Laws and any regulations relating to the
payment and withholding of Taxes and information reporting with respect to the
Seller, the Company, the Company Subsidiary and the Business (including, without
limitation, with respect to all payments made to or credited to customers).

(j) Intentionally omitted.

(k) Seller has provided Buyer with a true copy of the Tax Sharing Agreement and
the agreement ensures that all Group Liabilities which relate to the period
during which each of the Company and the Company Subsidiary was part of a
Consolidated Group are covered by the Tax Sharing Agreement within the terms of
section 721-25 of the 1997 Act.

(l) Neither the Company nor the Company Subsidiary has on or before the Closing
Date been a member of any Consolidated Group other than a Consolidated Group
consisting solely of the Company and the Company Subsidiary.

(m) The books of Seller, the Company and the Company Subsidiary contain
provisions adequate to cover any Taxes due, or accrued but not yet due, for all
periods up to the Closing Date and with respect to any taxable period that
includes but does not end on the Closing Date, the portion of such period that
ends on and includes the Closing Date. In relation to such periods, no
additional or other Taxes are or will be payable after the Closing Date by
Seller, the Company or the Company Subsidiary.

(n) Seller, the Company and the Company Subsidiary have maintained and retained
for the period required by law: (i) accurate records of all assets to which Part
IIIA of the 1936 Act and Parts 3-1 and 3-3 of the 1997 Act apply or applied; and
(ii) without limiting the generality of the foregoing, accurate records of all
information relating to those assets as is referred to in section 160ZZU of the
1936 Act and Division 121 of the 1997 Act; and (iii) all other records that are
required to maintain under any law relating to Taxes and Group Liabilities.

(o) The Company and the Company Subsidiary have: (i) maintained and have
retained for the period required by law, accurate records of franking credits
and franking debits (as defined in the 1997 Act) in respect of current and
earlier accounting periods; and (ii) franked to the required amount any
dividends paid.

(p) None of the share capital accounts of the Company and the Company Subsidiary
are, or will be, tainted within the meaning of section 160ARDM of the 1936 Act
or Section 197-50 of the 1997 Act.

(q) All stamp duty and other similar tax payable by the Company or Company
Subsidiary (as the case may be), in respect of every Contract or transaction to
which a Company or the Company Subsidiary is or has been a party, or by which
Company or the Company Subsidiary derives, has derived or will derive a
substantial benefit, have been duly paid. No such Contract is unstamped or
insufficiently stamped. No event has occurred, or will occur by operation of
this Agreement, as a result of which any duty has become payable, from which
Company or the Company Subsidiary may have obtained relief.

 

37



--------------------------------------------------------------------------------

(r) The Company: (i) is registered for GST; and (ii) is entitled to claim full
Input Tax Credits for any GST it has borne in respect of any Taxable Supply made
to it prior to the Completion Date.

(s) Intentionally omitted.

(t) Intentionally omitted.

Neither the Company nor the Company Subsidiary is a landholder nor “land rich”
within the meaning of Australian stamp duty legislation.

8.02 Pre-Closing Taxes. (a) Seller shall prepare and file, or procure the filing
of, all Tax Returns of the Company and the Company Subsidiary for all taxable
periods of the Company and the Company Subsidiary ending on or prior to the
Closing Date (the “Pre-Closing Period”). With respect to any such Tax Returns
required to be filed by Seller and not filed before the Closing Date, Seller
shall prepare, or procure the preparation of, such Tax Returns in a manner
consistent with past practice and all such Tax Returns shall be true, complete
and correct in all material respects.

(b) Seller shall timely pay, or procure the payment of, all Taxes of Seller, the
Company and the Company Subsidiary related to Pre-Closing Period Tax Returns
(“Pre-Closing Taxes”).

8.03 Post-Closing Taxes. (a) Buyer and Seller shall cause the Company to timely
prepare and file all Tax Returns of the Company for all taxable periods ending
after the Closing Date, including periods which include a taxable period
beginning prior to the Closing Date but ending after the Closing Date
(“Post-Closing Tax Returns”). Buyer and Seller will cause the Company to
independently determine, subject to subparagraph (d) below, the basis on which
all Post-Closing Tax Returns are to be filed. Buyer and Seller shall cause the
Company to timely pay all Taxes relating to Post-Closing Tax Returns.

(b) Intentionally omitted.

(c) To the extent that any amount paid or payable to Buyer under Section 8.02 or
8.03 is subject to Tax, Seller shall pay an additional amount to Buyer such
that, after payment of the relevant Tax, Buyer will have, or have received, a
net amount equal to the amount that Buyer would have received had the amount
liable to be paid by Seller not been subject to Tax.

8.04 Sales and Transfer Taxes. Notwithstanding any other provision of this
Agreement, all sales, use and other transfer taxes (including stamp duty and
GST, if any) incurred in connection with this Agreement and the transactions
contemplated hereby (“Transfer Taxes”), shall be borne by Seller. Buyer and
Seller shall cooperate with one another in promptly making any filings in
connection with any such Transfer Taxes. Buyer and Seller, as the case may be,
shall execute and deliver to each other, at Closing any certificates or other
documents as the other may reasonably request to perfect any exemption from any
Transfer Taxes. Seller shall, at its sole expense, prepare and file all
necessary tax returns and other documentation with

 

38



--------------------------------------------------------------------------------

respect to all Transfer Taxes; provided, however, that, (x) if required by
applicable law, Seller and Buyer, shall join in the execution of any such tax
return or other documentation, (y) if requested, Seller shall provide Buyer with
a copy of the Transfer Tax Return and, if Buyer objects to the Tax liability
contained therein, Buyer and Seller’s Representative shall use their best
efforts to resolve the disputed amount. All Taxes measured by net income
realized by Seller shall be the sole responsibility of Seller.

8.05 Cooperation and Exchange of Information. Buyer and Seller will provide each
other with such cooperation and information as any of them reasonably may
request of another in filing any Tax Return, amended Tax Return or claim for
refund, determining a Tax liability or a right to a refund of Taxes or
participating in or conducting any audit or other proceeding in respect of
Taxes. Each such party shall make himself or its employees available on a
mutually convenient basis to provide explanations of any documents or
information provided hereunder. Each such party will make available and retain
all Tax Returns, schedules and work papers and all records or other documents
relating to Tax matters of Seller and the Seller Subsidiaries, including without
limitation audit or similar reports received from any Tax Authority relating to
any Tax Return of Seller, the Company or the Company Subsidiary and any closing
agreements entered into by Seller, the Company or the Company Subsidiary. Any
information obtained under this Section 8.05 shall be kept confidential, except
as may be otherwise necessary in connection with the filing of Tax Returns,
amended Tax Returns, claims for refund or in conducting an audit or other
proceeding.

8.06 Contests. (a) In the event that Buyer, Seller, the Company or the Company
Subsidiary receives notice, whether orally or in writing, of any pending or
threatened federal, state, local or foreign Tax audits or assessments or of any
demand, claim or liability relating to Buyer, the Company, the Company
Subsidiary or Seller for any Taxes for which Seller may be liable, Buyer shall
notify Seller, and Seller shall notify Buyer, in writing within thirty (30) days
of receipt thereof. Such notice shall contain factual information (to the extent
known) describing the asserted Tax demand, claim or liability in reasonable
detail and shall include copies of any notice or other document received from
any Tax Authority in respect of any such asserted Tax demand, claim or
liability. Buyer may at any time, in its sole discretion, upon written notice to
Seller, assume sole responsibility for any asserted Tax liability and waive all
rights to and claims for indemnification from Seller under Section 11.01(a) with
respect to such asserted Tax liability, and, in such event, Seller shall be
deemed to have waived their right to participate in or object to the settlement,
compromise or other disposition of such Tax claim or Tax liability as contained
in this Section 8.06; provided that any such settlement or compromise does not
adversely affect Seller.

(b) Except as provided in Section 8.06(a), in the case of any audit or
administrative or judicial proceeding (to the extent such audit or proceeding
relates to any claim or liability for which Seller may be liable (a “Contest”))
that relates to any Pre-Closing Taxes or Transfer Taxes, Seller shall have the
right at their own expense to participate in and control such Contest; provided,
however, that Seller shall consult in good faith with Buyer with regard to such
Contest and obtain Buyer’s written consent at least ten (10) Business Days prior
to settling any such Contest; provided, further, however, that Buyer and not
Seller shall control any Contest which cannot be pursued independently from
other Tax matters involving Buyer or an Affiliate

 

39



--------------------------------------------------------------------------------

of Buyer, which other Tax matters are not indemnified hereunder. If Seller
elects not to control or defend such Contest, Buyer may participate and control
the same in such manner as it may deem appropriate, including settling such
Contest after giving 10 Business Days’ prior written notice to the Seller’s
Representative setting forth the terms and conditions of settlement.

(d) Notwithstanding any other provision of this Agreement, neither Buyer nor
Seller shall enter into any compromise or agree to settle any claim pursuant to
any Tax audit or proceeding which would adversely affect the other parties for
such year or a prior or subsequent year without the written consent of the other
parties, which consent may not be unreasonably withheld. Buyer and Seller agree
to cooperate, and Buyer agrees to cause Seller and the Seller Subsidiaries to
cooperate, in the defense against, compromise or settlement of any Contest.

8.07 338(g) Election. (a) Buyer may choose, at its sole discretion, to make an
election pursuant to Section 338(g) of the United States Internal Revenue Code,
as amended (the “Code”), with respect to the purchase and sale of the Shares
pursuant to this Agreement (the “Section 338(g) Elections”). If Buyer gives
notice to Seller within eight (8) months of Closing that Buyer has determined
Section 338(g) Elections should be made, Seller shall, at Buyer’s expense, duly
and timely complete, execute and file each form that is required to be filed by
Seller, as the case may be, and that is necessary or appropriate for the
purposes of making any of the Section 338(g) Elections, including without
limitation, U.S. Internal Revenue Service form 8883 (the “Election Forms”).

(b) If Buyer has given Seller notice of its intent to make a Section 338(g)
Election, within eight (8) months of the Closing Buyer shall provide to the
Seller an allocation of the Purchase Price for the deemed sale of assets
resulting from making the Section 338(g) Election, together with a reasonable
description of the methodology used for preparing such allocation. Seller shall
prepare the Election Forms in a manner that is consistent with the foregoing
election.

(c) Seller shall not take any action to modify the Election Forms following the
execution thereof, or to modify or revoke the Section 338(g) Election following
the filing of the Election Forms, without the written consent of Buyer. Seller
shall file all Tax Returns in a manner consistent with the information contained
in the Election Forms as filed and the allocation provided by Buyer, unless
otherwise required because of a change in applicable Law.

(d) If Buyer is unable to make a Section 338(g) Election or if the desired tax
treatment is not available to Buyer or the Company, there will be no reduction
in or repayment of the Purchase Price and Seller shall not be liable in any
other way for the consequences to Buyer or the Company being unable to benefit
from the desired tax treatment. Seller shall also not be liable for any
liabilities incurred as a result of the Section 338(g) Election, other than as a
result of a misrepresentation by Seller or failure by Seller to comply with the
steps referred to in this Section 8.07.

 

40



--------------------------------------------------------------------------------

ARTICLE IX

Employees and Employee Benefits

9.01 Employee Representations and Warranties. Seller represents and warrants to
Buyer that:

(a) Schedule 9.01(a) sets forth a true and complete list of the names, corporate
and functional titles, hire dates, periods of service, the accrued long service
leave, annual leave and sick leave entitlements for each Employee, sick leave
records in respect of each Employee for 2009, 2010 and 2011 for all Employees
who are on long-term personal leave (that is, someone who has been absent for
more than 4 weeks by reason of personal illness or injury or to care for an
immediate family member who is suffering from a personal illness or injury), all
results to background checks (including police record checks) on all Employees
where anything other than a ‘nil’ result was received, any loans or guarantees
provided to Employees, any Company or Company Subsidiary policies relating to
compliance of Employees with applicable laws, any Company or Company Subsidiary
policies to include in particular all policies conferring benefits (including
but not limited to severance pay, incentives leave, allowances and other matters
relating to compensation, benefits and allowances) on an individual, all
remuneration and benefits (including those not recorded in Contracts) paid to or
conferred on each Employee in 2009, 2010 and 2011, including but not limited to,
incentive compensation (if any), profit sharing (if any) and bonuses paid in
2009, 2010 and 2011, full or part-time status, and annual salaries or hourly
rates of each Person employed by the Company or the Company Subsidiary.

(b) There is no employment (whether written or oral, temporary or permanent, or
whether through an agency) or consulting Contract to which the Company or the
Company Subsidiary is a party to or by which either are bound other than as
listed on Schedule 9.01(b) and as has been made available to Buyer. None of the
Seller, the Company or the Company Subsidiary has promised, offered or agreed to
any increase in remuneration in respect of any of the Employees other than as
disclosed under Schedule 9.01(a). Neither of the Company or the Company
Subsidiary is a party to any labor or collective bargaining agreement, nor are
there any labor or collective bargaining agreements, or workplace determinations
that pertain to Employees. There are no organizing activities involving the
Company or the Company Subsidiary pending with any labor organization or group
of Employees. There are no unfair labor practice charges, grievances or
complaints, or claims made by any Employees in relation to workplace-related
matters pending or, to the knowledge of Seller, the Company or the Company
Subsidiary, threatened in writing by or on behalf of any Employee or group of
Employees or brought or filed, with any authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any individual by the Company or the Company
Subsidiary. There are no pending charges or complaints alleging sexual or other
harassment or other discrimination by the Company or the Company Subsidiary or
any of its employees pending or, to the knowledge of Seller, the Company or the
Company Subsidiary, threatened in each case against the Company or the Company
Subsidiary. Each of the Company and the Company Subsidiary is in compliance with
all applicable Laws relating to employment and employment practices, terms and
conditions of employment, wages and hours, data privacy and confidentiality, and
affirmative action. The Company or the Company Subsidiary has completed all
background checks (including police record checks) on all of its permanent
employees to the extent required by law and that all such background checks are
up to

 

41



--------------------------------------------------------------------------------

date. Further, all information received in respect of the Employees through the
background checks, or otherwise, is, and has been, satisfactory. There has been
no audit of or, investigation or inquiry into the (i) equal opportunity
employment practices; (ii) data privacy and/or confidentiality practices;
(iii) tax practices; (iv) pension practices; or (v) any other employment-related
practices, of the Company or the Company Subsidiary by any tribunal or
Governmental Authority and, to the best knowledge of Seller, the Company or the
Company Subsidiary, no basis for such claim exists.

(c) Except as set forth on Schedule 9.01(c), none of the Company or the Company
Subsidiary maintains or contributes to and neither is required to contribute to
any defined benefit superannuation scheme defined in Section 6A of the
Superannuation Guarantee (Administration) Act of 1992 (Cth). Schedule 9.01(c)
contains a correct and complete list of each pension, retirement, share option,
share incentive, share purchase, savings, profit-sharing, deferred compensation,
change of control, severance, split dollar life insurance, consulting, bonus,
incentive or other employee benefit plan or arrangement maintained or
contributed to or required to be contributed to by the Company or the Company
Subsidiary providing benefits to any current or former employee, officer or
director of the Company or the Company Subsidiary or any beneficiary or
dependent thereof (the “Plans”). The Seller has delivered, or made available, to
Buyer summaries or true and complete copies of each of the Plans. Except as set
forth on Schedule 9.01(c), none of the Seller, the Company or the Company
Subsidiary has made any commitment to create any additional Plan or modify or
change any existing Plan that would increase the benefits to be provided to any
Employee, except as required by Law.

(d) There has been no amendment to or announcement by the Seller, the Company or
the Company Subsidiary relating to, or change in employee participation or
coverage under, any Plan which would increase materially the expense of
maintaining such Plan above the level of the expense incurred therefor for the
most recent fiscal year. Except as set forth on Schedule 9.01(d), neither the
execution of this Agreement, shareholder approval of this Agreement nor the
consummation of the transactions contemplated hereby nor the taking of any step
that is reasonably necessary to effect on such transaction will (i) entitle any
Person to severance pay or any increase in severance pay upon any termination of
employment after the date hereof, (ii) accelerate the time of payment or vesting
or trigger any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount payable or trigger any other
material obligation pursuant to, any of the Plans, (iii) limit or restrict the
right of Seller, or, after the consummation of the transactions contemplated
hereby, the Company to merge, amend or terminate any of the Plans, or (iv) cause
Seller, the Company or the Company Subsidiary to record additional compensation
expense on its income statement with respect to any outstanding share option or
other equity-based award.

(e) Each Plan has been administered in all substantial respects in accordance
with the terms thereof and with applicable law. There is no pending or, to the
knowledge of any Seller, the Company or the Company Subsidiary, threatened
litigation or governmental audit, examination or investigation relating to the
Plans.

 

42



--------------------------------------------------------------------------------

9.02 Continued Employment. (a) Nothing contained herein, whether express or
implied, shall confer upon any Employee any right to continued employment with
the Company for any period. Following Closing, continued employment with the
Company shall be subject to the exclusive discretion of Buyer. Buyer shall not
continue the employment of any Employee who does not successfully meet Buyer’s
prescreening requirements for new employees.

(b) Except as otherwise set forth in any applicable employment contract, the
compensation and positions of all Employees will be determined by Buyer in its
sole discretion. Buyer shall be solely responsible for advising Employees of the
details of continued employment.

9.03 Certain Obligations of Buyer. Effective as of the Closing Date, Buyer and
Seller shall cause the Company and the Company Subsidiary to provide Employees
with such employee benefit plans or arrangements as are determined by Buyer in
its sole discretion subject to compliance with Australian law (“Buyer Benefit
Plans”). Buyer shall have at all times complete discretion to determine which
specific employee benefit plans or arrangements shall be provided to Employees
and to determine the terms of eligibility and participation of such Employees in
any compensation programs and employee benefit plans or arrangements (including
Buyer Benefit Plans) Buyer makes available to Employees; provided, however, that
Buyer shall credit Employees for their length of service with Seller, Company or
Company Subsidiary prior to the Closing Date for all purposes.

9.04 No Third Party Beneficiaries. No provision of this Article VIII shall
create any third party beneficiary rights in any current or former Employee,
officer or director (including any beneficiary or dependent thereof) of Seller,
the Company or the Company Subsidiary or any Affiliate of Seller, the Company or
the Company Subsidiary.

ARTICLE X

Conditions to Closing

10.01 Conditions to the Obligations of Each Party. The obligations of Buyer and
Seller to consummate the Closing are subject to the satisfaction of each of the
following conditions, any one or more of which may be waived in writing by Buyer
on the one hand and Seller on the other hand:

(a) All actions by or in respect of or filings with any Governmental Authority
or clearing systems required to permit the consummation of the Transaction shall
have been taken or made and all approvals from such entities shall have been
obtained and in full force and effect.

(b) No provision of any applicable Law shall prohibit the consummation of the
Closing. No change in any provision of any applicable Law adopted after the date
of this Agreement shall restrain or prohibit Buyer from realizing the benefit of
owning the Shares.

(c) No proceeding challenging this Agreement or the Transaction or seeking to
prohibit, alter or prevent the Closing shall have been instituted by any Person
before any arbitrator or Governmental Authority and be pending.

 

43



--------------------------------------------------------------------------------

10.02 Conditions to the Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction of each of the following
further conditions, any one or more of which may be waived in writing by Buyer:

(a) (i) Seller shall have performed all of its obligations hereunder required to
be performed by it on or prior to the Closing Date; (ii) the representations and
warranties contained in Article III and Article IV this Agreement and in any
certificate or other writing delivered by it pursuant hereto shall be true and
correct in all material respects (or if such representation or warranty is
already qualified by materiality, then in all respects) at and as of the Closing
Date, as if made at and as of such date; and (iii) Buyer shall have received a
certificate signed by Seller to the foregoing effect.

(b) Seller shall have obtained all material Consents necessary to the
consummation of the Transaction including, without limitation, any Consents
necessary for the valid continuation of any Contract, and Seller shall have
delivered to Buyer executed counterparts of all such Consents.

(c) All compensation, employment, severance or other similar agreements with any
director, officer, consultant or employee of Seller working in the Business, the
Company or Company Subsidiary in effect prior to the Closing and not identified
on either Schedule 4.06(i) or Schedule 9.01(b) whether oral or written, shall
have been terminated on or prior to the Closing Date.

(d) All management, consulting or other fee arrangements with any Person which
is not an Affiliate of Seller and for whom any director of Seller also acts as a
director, shall have been terminated on or prior to the Closing Date.

(e) Craig Mason shall have entered into an amended employment contract with the
Company on terms satisfactory to Buyer and shall be ready, willing and able to
perform his obligations.

(f) The Seller shall have delivered to Buyer evidence satisfactory to Buyer that
the Company and the Company Subsidiary shall have enrolled with Austrac by
November 28, 2011.

(g) The parties shall have entered into a transition services agreement in a
form satisfactory to Buyer.

(h) The Company shall have on the Closing Date an accrual of not less than
AU$850,000 for the payment of 2011 incentive compensation.

10.03 Conditions to the Obligation of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction of each of the following
further conditions, any one or more of which may be waived in writing by Seller:

 

44



--------------------------------------------------------------------------------

(a) (i) Buyer shall have performed all of its obligations hereunder required to
be performed by it at or prior to the Closing Date; (ii) the representations and
warranties of Buyer contained in this Agreement and in any certificate or other
writing delivered by Buyer pursuant hereto shall be true and correct in all
material respects (or if such representation or warranty is already qualified by
materiality, then in all respects) at and as of the Closing Date, as if made at
and as of such date; and (iii) Seller shall have received a certificate signed
by a duly authorized officer of Buyer to the foregoing effect.

ARTICLE XI

Survival; Indemnification

11.01 Indemnification.

(a) Seller hereby indemnifies Buyer and the Company and their respective
officers, directors, employees, agents and Affiliates (collectively, the “Buyer
Indemnified Parties”) against, and agrees to hold each of them harmless from,
any Loss incurred or suffered by any of them relating to or arising out of:

(i) any misrepresentation or breach of warranty (without giving effect to any
qualifier regarding knowledge, materiality, Material Adverse Change or Material
Adverse Effect) by Seller in this Agreement or in any agreement, instrument or
certificate delivered in connection with this Agreement;

(ii) any breach of covenant or agreement made or to be performed by Seller
pursuant to this Agreement or any agreement, instrument or certificate delivered
in connection with this Agreement;

(iii) the failure of Seller to satisfy, discharge or pay any Excluded
Obligation; or

(iv) any Loss incurred or suffered imposed on the Company or the Company
Subsidiary with respect to Tax returns filed by the Company or the Company
Subsidiary within 36 months after the Closing Date, if such Loss arises (1) out
of actions taken or omitted to be taken by Buyer, the Company or the Company
Subsidiary in reasonable reliance upon the representations and warranties in
Section 8.01 that pertain to the filing of information returns by the Company or
the Company Subsidiary or (2) because the Seller, the Company or the Company
Subsidiary, on or prior to the Closing Date, failed to withhold or back-up
withhold, as the case may be, with respect to any payment, as required by the
applicable Tax Laws.

(b) Buyer hereby indemnifies Seller, their officers, directors, employees,
agents and Affiliates (collectively, the “Seller Indemnified Parties”) against,
and agrees to hold each of them harmless from, any Loss incurred or suffered by
any of them arising out of:

(i) any misrepresentation or breach of warranty (without giving effect to any
qualifier regarding knowledge or materiality) by Buyer in this Agreement or in
any agreement, instrument or certificate delivered in connection with this
Agreement; or

 

45



--------------------------------------------------------------------------------

(ii) any breach of covenant or agreement made or to be performed by Buyer
pursuant to this Agreement or any agreement, instrument or certificate delivered
in connection with this Agreement.

(c) To the extent that any amount paid or payable to Buyer under this
Section 11.01 is subject to Tax, the Seller shall pay an additional amount to
Buyer such that, after payment of the relevant Tax, Buyer will have or have
received a net amount equal to the amount that Buyer would have received had the
amount liable to be paid by the Seller not been subject to Tax.

(d) All indemnification payments made pursuant to this Section 11.01 shall be
treated by the parties as an adjustment to the Purchase Price.

11.02 Notice and Defense of Claims.

(a) Each party entitled to indemnification under this Article XI (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
receives written notice of any claim, event or matter as to which indemnity may
be sought; provided that the failure of the Indemnified Party to give notice as
provided in this Section 11.02 shall not relieve any Indemnifying Party of its
obligations under Sections 11.01, except to the extent that such failure
materially prejudices the rights of any such Indemnifying Party. In the event of
any claim, action, suit, proceeding or demand asserted by any Person who is not
a party (or a successor to a party) to this Agreement (a “Third-Party Claim”)
which is or gives rise to an indemnification claim, the Indemnifying Party may
elect within fifteen (15) days of receipt of notice to assume the defense of any
such claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not unreasonably be withheld), and the Indemnified Party
may participate (without impairing the activity of counsel to the Indemnifying
Party) in such defense at the Indemnified Party’s expense, which shall include
counsel of its choice; provided that the Indemnified Party shall have the right
to employ, at the Indemnifying Party’s expense, one counsel of its choice in
each applicable jurisdiction (if more than one jurisdiction is involved) to
represent the Indemnified Party if there exists an actual or potential conflict
of interest between the Indemnified Party and the Indemnifying Party in
conducting the defense of the Third-Party Claim or if the Indemnifying Party
(i) elects not to defend, compromise or settle a Third-Party Claim that it
should reasonably be expected to defend, compromise or settle, (ii) fails to
notify the Indemnified Party within the required time period of its election as
provided in this section, or (iii) having timely elected to defend a Third-Party
Claim, fails, in the reasonable judgment of the Indemnified Party, after at
least ten (10) days’ notice to the Indemnifying Party, to adequately prosecute
or pursue such defense, and in each such case the Indemnified Party may defend
such Third-Party Claim on behalf of and for the account and risk of the
Indemnifying Party. The Indemnifying Party, in the defense of any such claim or
litigation, shall not, except with the consent of the Indemnified Party, consent
to entry of any judgment or entry into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a release from all Liability in respect of such claim or
litigation. The Indemnified Party shall not

 

46



--------------------------------------------------------------------------------

settle or compromise any such claim without prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall furnish such information regarding itself or the claim
in question as the Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.

(b) The parties hereto hereby consent to the nonexclusive jurisdiction of any
court in which a Third-Party Claim is brought against any Indemnified Party for
purposes of any claim that such Indemnified Party may have under this Agreement
with respect to such Third-Party Claim or the matters alleged therein, and agree
that process may be served on any Indemnifying Party with respect to such
Third-Party Claim by service of process delivered in the manner and to the
address for such Indemnifying Party provided by Section 13.01 hereof.

11.03 Limitations on Indemnification.

(a) Except as set forth in Section 11.03(c), no claim for indemnification
pursuant to Section 11.01(a)(i) may be made by Indemnified Parties until the
aggregate amount of all such claims for which Losses are otherwise recoverable
is in excess of $150,000 (the “Threshold Amount”), after which Indemnified
Parties will be entitled to make any such claim for amounts in excess of the
Threshold Amount. Such threshold shall not apply to an indemnification
obligation relating to a breach of the representations and warranties contained
in Sections 3.01, 3.02, 3.03, 3.06, 4.01, 4.02, 4.14, 5.01, 5.02, 5.05, 8.01,
and 9.01.

(b) Notwithstanding any provision of this Agreement to the contrary, except
Section 11.03(c) hereof, the aggregate liability of Seller for Losses or other
claims for indemnification under Section 11.01(a)(i) shall not exceed an
aggregate amount equal to 100% of the Purchase Price and upon and after Closing,
such amount shall be the sole and exclusive remedy available to Buyer for
satisfying indemnification claims under Section 11.01(a)(i). The limitations set
forth in Section 11.03(c) shall not apply to an indemnification obligation
relating to a breach of the representations and warranties contained in Sections
3.01, 3.02, 3.03, 3.06, 4.01, 4.02, 4.14, 5.01, 5.02, 5.05, 8.01, and 9.01.

(c) Notwithstanding any provision of this Agreement to the contrary, the
limitations set forth in Sections 11.03(a) and 11.03(b) shall not apply in the
case of fraud or other violations of Law and nothing in this Article XI shall
limit any rights any person may have with respect to any claim for fraud or
other violations of Law.

11.04 Survival. The representations and warranties contained in this Agreement
shall survive the Closing for 24 months following the Closing, other than the
representations and warranties contained in (i) Sections 3.01, 3.02, 3.03, 3.05,
3.06, 4.01, 4.02, 4.03, 4.05, 4.08, 5.01, 5.02, and 5.05, which shall survive
forever and (ii) Sections 8.01 and 9.01, which shall survive until six months
following the expiration of the applicable statutory period of limitations
(including any extensions thereof). Each covenant or other agreement herein, any
portion of the performance of which may be or is specified to occur after the
Closing, shall survive the Closing hereunder until performed in accordance with
its terms.

 

47



--------------------------------------------------------------------------------

ARTICLE XII

Termination

12.01 Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:

(a) by mutual agreement of Buyer and Seller;

(b) by Buyer or Seller if the Closing shall not have been consummated on or
before December 31, 2011 (provided that the right to terminate this Agreement
under this clause shall not be available to any party whose failure to fulfill
any of its obligations under this Agreement has been the cause of or resulted in
the failure to consummate the Closing by such date);

(c) by Buyer or Seller if consummation of the Transaction would violate any
nonappealable final order, decree or judgment of any Governmental Authority
having competent jurisdiction;

(d) by Buyer, if (A) there has been a breach by Seller of any of its
representations and warranties hereunder such that Section 10.02(a) will not be
satisfied, (B) there has been a breach on the part of Seller of its covenants or
agreements contained in this Agreement such that Section 10.02(a) will not be
satisfied or (C) after the date of this Agreement, there shall have occurred a
Material Adverse Change;

(e) by Seller, if they are not in material breach of their obligations under
this Agreement, and if (A) there has been a breach by Buyer of any of its
representations and warranties hereunder such that Section 10.03(a) will not be
satisfied or (B) there has been a breach on the part of Buyer of any of its
covenants or agreements contained in this Agreement such that Section 10.03(a)
will not be satisfied.

The party desiring to terminate this Agreement shall give notice of such
termination to the other parties.

12.02 Effect of Termination. In the event of termination of this Agreement by
Buyer or Seller as provided in Section 12.01 hereof, this Agreement (except for
Sections 7.03, 7.05 and Article XI) shall forthwith become void and there shall
not be any Liability or obligation with respect to the terminated provisions of
this Agreement on the part of Seller or Buyer or their respective officers or
directors, except as provided in the following sentence. Notwithstanding the
foregoing, if a party hereto terminates this Agreement pursuant to
Section 12.01(d) or (e) because of the breach by the other party of its
representations, warranties, covenants and agreements set forth herein, as the
case may be, the party terminating the Agreement in the case of a termination
pursuant to Section 12.01(d) or (e), shall be entitled to reimbursement for all
its reasonable out-of-pocket expenses incurred in connection with this Agreement
from the other party.

 

48



--------------------------------------------------------------------------------

ARTICLE XIII

Miscellaneous

13.01 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given by registered or certified mail (postage prepaid, return receipt
requested) or personally delivered to the address provided below or sent by
facsimile transmission (with verification thereof by the sender) to the
facsimile number provided below:

If to Buyer, to:

Pershing Group, LLC

One Pershing Plaza

Jersey City, New Jersey 07399

Attention: General Counsel

Facsimile No.: (201) 413-4799

And a copy to:

The Bank of New York Mellon Corporation

One Wall Street

New York, New York 10286

Attention: General Counsel

Facsimile No.: (212) 635-1121

If to Seller, to:

Penson Worldwide, Inc.

1700 Pacific Avenue, Suite 1400

Dallas, TX 75201

Attention: Phil Pendergraft

Facsimile No.: (214) 765-1164

with a copy to:

Penson Worldwide, Inc.

1700 Pacific Avenue, Suite 1400

Dallas, TX 75201

Attention: General Counsel

Facsimile No.: (214) 217-5096

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

 

49



--------------------------------------------------------------------------------

13.02 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

13.03 Expenses. Except as otherwise provided herein, whether or not the
Transaction are consummated, all costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

13.04 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of each other party hereto except that Buyer may sell, transfer
or assign, in whole or from time to time in part, to one or more of its
Affiliates, the right to purchase all or a portion of the Shares, but no such
sale, transfer or assignment shall relieve Buyer of its obligations hereunder.
Any purported assignment in violation of this section shall be void.

13.05 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, disregarding the conflict of laws
principles thereof.

13.06 Consent to Jurisdiction. Each of the parties irrevocably submits to the
exclusive jurisdiction of the courts in New York. Each of the parties hereby
irrevocably and unconditionally waives any objection which it may have at any
time to the venue of any such action, suit or proceeding in such courts and
further agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum. The parties agree that none of them will institute or seek to institute
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby (other than an action or proceeding seeking
enforcement of a judgment) in any forum other than in such courts.

13.07 Waiver of Jury. The parties each hereby waives trial by jury in any
judicial proceeding involving, directly or indirectly, any matters (whether
sounding in tort, contract or otherwise) in any way arising out of, related to,
or connected with this Agreement, the Transaction or the relationship
established hereunder.

 

50



--------------------------------------------------------------------------------

13.08 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts (including by facsimile signature), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto.

13.09 Entire Agreement; Third Party Beneficiaries; Limited License; Other. This
Agreement and the other agreements among the parties contemplated hereby
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement. The Exhibits and Schedules hereto are an integral part hereof and are
incorporated by reference herein for all purposes. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by any party hereto. Neither this Agreement nor any
provision hereof shall confer upon any Person other than the parties hereto any
rights or remedies hereunder. Buyer shall have 30 days after the Closing in
order to remove all signage and other uses of the “Penson” name or logos used by
Seller or its Affiliates. Following the Closing, Buyer shall cause the Employees
of the Company and Company Subsidiary to delete confidential information of
Seller and its Affiliates (other than that pertaining solely to the Company and
Company Subsidiary).

13.10 No Merger. The rights and obligations of the parties will not merge on the
completion of any Transaction contemplated by this Agreement. They will survive
the execution and delivery of any assignment or other document entered into for
the purpose of implementing a Transaction.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

PERSHING GROUP, LLC By:  

/s/ Ronald DeCicco_

 

Name: Ronald DeCicco

 

Title: Chief Operating Officer

PENSON WORLDWIDE, INC. By:  

/s/ Philip A. Pendergraft

 

Name: Philip A. Pendergraft

 

Title: Chief Executive Officer